151 T.C. No. 9



                  UNITED STATES TAX COURT



 DAVID H. MELASKY AND AUDREY MELASKY, Petitioners v.
   COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 12777-12L.                        Filed October 10, 2018.



        This CDP case involves Ps’ 2006, 2008, and 2009 income tax
liabilities. Ps gave R a check which they asked to have applied
against their 2009 income tax liability. Before the check was
deposited, R levied on Ps’ bank account (against which the check had
been drawn) with respect to other tax liabilities Ps owed. Ps’ check
subsequently failed to clear. R applied the proceeds of the levy
against Ps’ 1995 income tax liability. Ps contend that the proceeds of
the levy should be applied against their 2009 income tax liability.

       Ps also requested a partial payment installment agreement but
failed to pay over their equity in certain assets after three deadline
extensions over about 4.5 months. R determined that Ps would be
able to rely on distributions from a trust to pay a portion of their
necessary expenses and that Ps could therefore afford a greater
monthly payment than they had proposed. For these reasons, R
denied the installment agreement Ps had proposed.
                                        -2-

            Held: Because Ps’ check was dishonored, it was not a pay-
      ment. The levy proceeds were an involuntary payment, and therefore
      R did not abuse his discretion in applying the levy proceeds against
      Ps’ 1995 income tax liability.

            Held, further, R’s determination to deny Ps’ installment
      agreement proposal was not an abuse of discretion.



      Juan F. Vasquez, Jr., and Renesha N. Fountain, for petitioners.

      Susan Kathy Greene, for respondent.



                                     OPINION


      THORNTON, Judge: In this collection due process (CDP) case, petitioners

seek review pursuant to section 6330(d)(1) of respondent’s determination to

sustain a proposed levy to collect unpaid income tax for 2006, 2008, and 2009.1

Respondent has moved for summary judgment under Rule 121. Petitioners object

to respondent’s motion and have filed a cross-motion for summary judgment. The

issues remaining for decision are (1) whether respondent abused his discretion in

denying petitioners’ request to apply certain proceeds of a prior levy against their

      1
        All section references are to the Internal Revenue Code in effect at all
relevant times, and all Rule references are to the Tax Court Rules of Practice and
Procedure, unless otherwise indicated. Amounts have been rounded to the nearest
dollar.
                                         -3-

2009 income tax liability and (2) whether respondent abused his discretion in

rejecting the installment agreement petitioners proposed during the CDP hearing.

                                     Background

      The following undisputed facts are derived from the parties’ filings.

Petitioners resided in Texas when they petitioned this Court.

      Petitioners filed joint returns for their 1995, 1996, 1999, 2000, 2001, 2002,

2003, 2004, 2006, 2008, and 2009 income tax years, and on the basis of those

returns respondent has assessed, at different times, various amounts, including

interest and additions to tax, with respect to each tax year.2 Petitioners have not

disputed that they are liable for the amounts assessed for these years.

      Since 1997 petitioners have submitted several proposed collection

alternatives with respect to certain years, and respondent has attempted in various

ways to collect the unpaid amounts. As described more fully below, this case

concerns respondent’s attempts to collect petitioners’ income tax for 2006, 2008,

and 2009, but certain facts relating to other years are relevant to this case and are

therefore described as necessary.




      2
       On June 29, 2009, respondent also made an additional assessment of
$2,475 with respect to 2006. This assessment does not appear to have been based
on the 2006 return; petitioners have not disputed the validity of this assessment.
                                        -4-

      Between 1997 and 2006 petitioners submitted four successive offers-in-

compromise (OIC): on June 5, 1997 (with respect to their 1995 and 1996 income

tax liabilities); on November 4, 1997 (with respect to their 1995 and 1996 income

tax liabilities); on April 6, 2004 (with respect to their 1995, 1996, 1999, 2000,

2001, and 2002 income tax liabilities); and on May 17, 2006 (with respect to their

1995, 1996, 1999, 2000, 2001, 2002, 2003, and 2004 income tax liabilities).

Respondent initially accepted petitioners’ November 4, 1997, offer but later

determined that they had failed to meet its terms.3 Respondent denied petitioners’

other three offers.

      Meanwhile, respondent initiated collection activities with respect to these

years on various occasions. Respondent issued Letters 1058, Final Notice of

Intent to Levy and Notice of Your Right to a Hearing, to petitioners on November

6, 2001 (with respect to their 1999 income tax liability), on January 18, 2002 (with

respect to their 2000 income tax liability), on June 20, 2002 (with respect to their

1995 income tax liability), and on September 19, 2005 (with respect to their 1996,

2001, 2002, and 2003 income tax liabilities).




      3
      Petitioners made three payments pursuant to this OIC. These payments
were applied against their 1995 income tax liability.
                                         -5-

      In 2006 petitioners proposed and respondent accepted an installment

agreement, which was established on November 6, 2006 (with respect to their

1995, 1996, 1999, 2000, 2001, 2002, 2003, and 2004 income tax liabilities). The

record reflects that petitioners began paying on this plan in December 2006. On

April 13, 2009, respondent determined that petitioners were no longer in

installment agreement status.4 On April 23, 2009, respondent issued a notice of

intent to levy with respect to petitioners’ 1995, 1996, 1999, 2000, 2001, 2002,

2003, and 2004 income tax liabilities.

      On August 28, 2009, the parties entered into a second installment agreement

(or perhaps a revision of their earlier agreement5), this time with respect to

petitioners’ 1995, 1996, 1999, 2000, 2001, 2002, 2003, 2004, and 2006 income tax

liabilities.6 The record reflects that petitioners ceased paying on this agreement




      4
      It would appear that petitioners missed a payment in June 2008 and may
have been late on payments thereafter.
      5
       The record reflects that petitioners paid the same amount per month under
both the first and second installment agreements, i.e., $1,483.
      6
      Additionally, it would appear that on December 19, 2009, this agreement
was expanded to include petitioners’ 2008 income tax liability.
                                          -6-

after January 2010.7 On March 15, 2010, respondent determined that petitioners

were no longer in installment agreement status.

      In addition to the foregoing, petitioners made a $22,899 payment on January

29, 2010 (i.e., at roughly the same time they ceased paying on their installment

agreement); this payment, which does not appear to have been associated with

their installment agreement, was applied against their 2008 income tax liability,

apparently in accord with their instructions (but did not fully satisfy that liability).

      Similarly, on January 27, 2011 (i.e., roughly one year later), petitioners

hand-delivered to the Internal Revenue Service (IRS)--at the IRS office in

Houston, Texas--an $18,000 check from their account at JP Morgan Chase, NA.

They requested that the check be applied against their 2009 income tax liability

(slightly more than $18,000). Respondent initially applied the check against

petitioners’ 2009 income tax liability.

      On January 31, 2011, respondent issued a notice of intent to levy with

respect to petitioners’ 2001, 2002, 2004, 2006, 2008, and 2009 income tax




      7
       Of the payments petitioners made on their installment agreements, all were
applied against their 1999 income tax liability except for the December 18, 2006,
September 30, 2009, and January 5, 2010, payments. These payments were
applied against their 1995, 2006, and 2000 income tax liabilities, respectively.
                                         -7-

liabilities.8 Also on January 31, 2011, respondent issued to petitioners’ bank, JP

Morgan Chase, NA, a notice of levy with respect to petitioners’ 1995, 1996, 1999,

2000, 2001, 2002, 2003, and 2004 income tax liabilities;9 respondent

simultaneously issued to petitioners Form 8519, Taxpayer’s Copy of Notice of

Levy, which informed petitioners of the levy on their bank account.10 As a result

of the notice of levy, petitioners’ bank placed a hold on their account.

      On February 9, 2011, petitioners submitted to respondent a Form 12153,

Request for a Collection Due Process or Equivalent Hearing, with respect to their

unpaid income tax liabilities for 1995, 1996, 1999, 2000, 2001, 2002, 2003, 2004,

2006, 2008, and 2009. Petitioners checked the boxes for “Installment

Agreement”, “Offer in Compromise”, and “Other”. In the space provided next to

the “Other” box, petitioners referred respondent to an attachment. In their

attachment, petitioners contended that the period of limitations on collection had

expired with respect to their tax liabilities for 1995 and 1996. Petitioners also

noted that their January 27, 2011, check had not been deposited as of January 31,


      8
          This notice was issued from an IRS office in Philadelphia, Pennsylvania.
      9
       As described, respondent had issued on previous occasions at least one
notice of intent to levy with respect to each of these liabilities.
      10
       The Form 8519 was also issued from an IRS office in Philadelphia,
Pennsylvania.
                                           -8-

2011, and that JP Morgan Chase had placed a hold on their checking account upon

receipt of the January 31, 2011, notice of levy. Petitioners requested that the levy

proceeds be applied against their 2009 income tax liability.

      On February 28, 2011, respondent applied against petitioners’ 1995 income

tax liability the proceeds of the levy upon their bank account, $21,182.11 At some

point on or before March 7, 2011, respondent attempted to deposit petitioners’

January 27, 2011, check. The check did not clear, either because of the hold on

petitioners’ account (before February 28, 2011) or because the funds in the

account had been transferred to the IRS (after February 28, 2011). Because

petitioners’ check did not clear, respondent reversed application of the check

against their 2009 income tax liability.

      On July 15, 2011, after a series of preliminary exchanges between the

settlement officer (SO) and petitioners’ counsel, the SO issued petitioners a letter

noting that Appeals had received their request for a CDP hearing and scheduling a

face-to-face CDP hearing for August 25, 2011. On or about July 27, 2011,

petitioners submitted to the SO a Form 433-A, Collection Information Statement

for Wage Earners and Self-Employed Individuals.

      11
         Pursuant to sec. 6332(c), petitioners’ bank was required to hold any funds
in petitioners’ account for 21 days after the January 31, 2011, service of levy
before transmitting the funds to respondent.
                                         -9-

      On August 25, 2011, a CDP hearing was held with respect to petitioners’

2006, 2008, and 2009 income tax liabilities.12 Petitioners’ counsel did not dispute

petitioners’ underlying liabilities but did discuss the possibility of an OIC and also

argued that the proceeds of the levy on petitioners’ bank account should be

applied against their 2009 income tax liability. By letter dated August 26, 2011,

the SO asked that petitioners submit any OIC by September 9, 2011. The August

26, 2011, letter also requested, among other things, that petitioners (1) pay their

estimated taxes for January through August 2011, (2) provide a copy of Mrs.

Melasky’s father’s will, and (3) answer a series of questions primarily relating to

the income, assets, and expenses of petitioners’ business. The August 26, 2011,

letter warned petitioners that if these requests were not met, Appeals would issue a

notice of determination sustaining the notice of intent to levy.




      12
         Respondent determined that petitioners were not entitled to a CDP hearing
with respect to their 1995, 1996, 1999, 2000, 2001, 2002, 2003, and 2004 income
tax liabilities because--as described above--prior notices of intent to levy with
respect to those periods had been issued more than 30 days before petitioners
submitted their February 9, 2011, Form 12153. See sec. 301.6330-1(b)(2), Q&A-
B2, B4, Proced. & Admin. Regs. (“The taxpayer must request the CDP hearing
within 30 days of the date of the first CDP Notice provided for that tax and tax
period.”). Petitioners have not disputed respondent’s determination in this regard.
                                        - 10 -

      On September 9, 2011, petitioners submitted a request for a partial payment

installment agreement, proposing a monthly payment amount of $750.13 After a

series of discussions relating primarily to Mrs. Melasky’s father’s estate (Farkas

estate), respondent issued petitioners another letter on December 2, 2011. The

December 2, 2011, letter noted that petitioners had proposed an installment

agreement and pointed out that if they wished to pursue it, they would have to

liquidate various assets, including four individual retirement accounts (IRAs), two

section 401(k) plan accounts, an insurance policy, and some Exxon Mobil stock.

The letter advised that petitioners had until December 16, 2011, to liquidate or

borrow against these assets and to provide the proceeds to the IRS.

      On December 13, 2011, the SO received a telephone call from petitioners’

counsel. Petitioners’ counsel informed the SO that petitioners would be unable to

meet the December 16, 2011, deadline because their daughter was ill. Petitioners’

counsel indicated that petitioners intended to use certain of the assets described in

the December 2, 2011, letter to pay medical expenses. Petitioners’ counsel also

indicated that Mrs. Melasky’s income decreased after petitioners had submitted




      13
          Nothing in the record suggests that petitioners sought to maintain their
initial request for an OIC, nor have petitioners raised any dispute with respect to
any such offer during these proceedings.
                                        - 11 -

their Form 433-A. The parties agreed that petitioners would provide

documentation of medical expenses by the first week of January.

      On January 24, 2012, petitioners’ counsel called to ask for a second

extension with respect to the SO’s requests in his December 2, 2011, letter.

Petitioners’ counsel indicated that petitioners’ daughter remained ill. The SO

agreed to another, “final”, extension of the deadline to February 9, 2012. On

January 25, 2012, the SO issued petitioners a letter confirming the extended

deadline with respect to the requests laid out in the December 2, 2011, letter. In

addition, the SO requested that petitioners provide, among other things, proof that

(1) they had liquidated the assets described in the December 2, 2011, letter to pay

their daughter’s medical bills (along with proof that such amounts had not been

reimbursed through insurance) and (2) proof that Mrs. Melasky’s income had

decreased permanently (as petitioners had claimed).

      On February 9, 2012--the date of the “final” extended deadline for

liquidating the assets--petitioners’ counsel sent the SO a letter outlining

petitioners’ progress. This letter indicated that between February 3 and 7, 2012,

petitioners had begun to take various steps to liquidate some of their assets. The

letter indicated that petitioners were waiting for paperwork with respect to two of

the IRAs and the two section 401(k) accounts and were expecting a check with
                                        - 12 -

respect to another IRA. The letter indicated that liquidation of these assets would

take up to 25 days. The letter also claimed that the Exxon Mobil stock was jointly

owned by Mr. Melasky and his former spouse (without whose permission the

stock could not be sold, according to petitioners). The letter noted that certain

medical expense receipts with respect to petitioners’ daughter had been enclosed,

along with a bank statement showing that Mrs. Melasky’s most recent paycheck

was in an amount less than usual. Finally, the letter indicated that $9,239 had

been withdrawn from the Farkas estate account to pay some of petitioners’

daughter’s medical expenses. The documents petitioners submitted did not

indicate that any of the assets listed in the December 2, 2011, letter had been used

to pay medical expenses, nor did they support a conclusion that Mrs. Melasky’s

income had decreased permanently.

      Meanwhile, the parties had begun to discuss whether the monthly payment

amount petitioners had proposed--$750--was sufficient. The SO accepted in all

respects the wage and business income petitioners reported on their Form 433-A,

except that the SO increased Mrs. Melasky’s wages to accord with her 2011 Form

W-2, Wage and Tax Statement. The SO also accepted all of the insurance and out-

of-pocket health expenses petitioners had reported on their Form 433-A and

allowed more expenses in the aggregate than petitioners had reported on their
                                         - 13 -

Form 433-A. The parties disagreed, however, as to whether Mrs. Melasky would

be able to rely on distributions from a trust (Farkas trust14) created in her father’s

will (Farkas will) to pay a portion of her living expenses.15

      The Farkas will provides in relevant part:16

                 ARTICLE 4 - * * * [MRS. MELASKY’S] TRUST

             4.1. Creation Of Trusts. All property that passes subject to the
      provisions of this Article that otherwise would be distributable to a
      child of mine shall instead be distributed to the Trustee as a separate
      Child’s Trust named for the child, to be administered as provided in
      this Article. When used in this Article, the words “the trust” means
      the Trust named for * * * [Mrs. Melasky].

              4.2. Distributions During * * * [Mrs. Melasky’s] Life To * * *
      [Mrs. Melasky] And Descendants. During * * * [Mrs. Melasky’s]
      life, the Trustee may distribute to * * * [Mrs. Melasky], as primary
      beneficiary, and may distribute to her descendants (if any), as


      14
        Mrs. Melasky’s father, Emery Farkas, died on January 13, 2011. His will
created a series of trusts. We simplify our description of the facts by confining our
discussion to the specific trust at issue.
      15
        On or about March 2, 2012, the SO asked respondent’s estate tax Appeals
officer whether he could request that petitioners access Mrs. Melasky’s trust
directly to pay their tax liabilities. Respondent’s officer concluded that the SO
could not make such a request but also concluded that trust distributions could be
taken into account when calculating petitioners’ ability to pay for purposes of an
installment agreement.
      16
        The Farkas will is included in the administrative record. Petitioners did
not present any other evidence of Mrs. Melasky’s father’s intent, such as a
declaration or affidavit setting forth witness testimony or other similar
documentation.
                                - 14 -

secondary beneficiaries, so much or all of the income and principal of
* * * [Mrs. Melasky’s] trust (even though exhausting the trust) as the
Trustee determines to be appropriate to provide for their continued
health, maintenance, support, and education (including college or
vocational, graduate or professional school education).

       4.3. Termination And Final Distribution Upon * * * [Mrs.
Melasky’s] Death. Upon * * * [Mrs. Melasky’s] death [the] trust
shall terminate and the remaining trust property, if any, shall be
disposed of as follows.

             A. Testamentary Powers Of Appointment. * * * [Mrs.
      Melasky] shall have a Testamentary General Power of
      Appointment over the GST Taxable portion of her trust. As to
      the remaining property of the trust, if any, * * * [Mrs. Melasky]
      shall have a Testamentary Limited Power of Appointment,
      exercisable in favor of any one or more of the following: my
      descendants and any public, charitable and religious
      organizations. * * *

             B. Distribution To Descendants. If * * * [Mrs.
      Melasky] does not fully exercise her Powers of Appointment,
      the remaining unappointed property of the trust, if any, shall be
      distributed per stirpes: (i) to * * * [Mrs. Melasky’s]
      descendants who survive * * * [Mrs. Melasky], if any,
      otherwise, (ii) to my descendants who survive * * * [Mrs.
      Melasky], if any.

      *         *        *         *        *        *         *

          ARTICLE 9 - ADMINISTRATIVE PROVISIONS

9.1. Discretionary Distribution Considerations. Except as otherwise
provided, in making discretionary distributions under this Will, the
Trustee making the distribution decision may consider all
circumstances and factors the Trustee deems pertinent, including:
                                  - 15 -

(i) the beneficiaries’ accustomed standard of living and station in life;
(ii) all other income and resources reasonably available to the
beneficiaries and the advisability of supplementing their income or
resources; (iii) the beneficiaries’ respective character and habits, their
diligence, progress and aptitudes in acquiring an education, and their
ability to handle money usefully and prudently, and to assume the
responsibilities of adult life and self-support in light of their
particular abilities and disabilities; and (iv) the tax consequences of
the Trustee’s decision to make (or not to make) the distributions and
out of which trust any distributions should be made. Except as
otherwise provided, as to any trust with more than one beneficiary,
the Trustee may make discretionary distributions in equal or unequal
proportions and to the exclusion of any beneficiary. The Trustee shall
not allow a beneficiary who reasonably should be expected to assist
in securing his or her own economic support to become so financially
dependent upon distributions from any trust that he or she loses an
incentive to become productive in a manner that is reasonably
commensurate with any other individual having the ability and being
in the circumstances of the beneficiary. Whenever this Will provides
that the Trustee “may” make a distribution, the Trustee may, but need
not, make the distribution.

       *        *         *         *         *        *         *

9.6. Spendthrift Trust. Each trust created under this Will shall be a
“spendthrift trust,” as defined by the Texas Trust Code. Prior to
actual receipt by any beneficiary, no income or principal distributable
from a trust created under this Will shall be subject to anticipation or
assignment by any beneficiary or to attachment by any creditor of,
person seeking support from, person furnishing necessary services to,
or assignee of any beneficiary.

       *         *        *         *         *         *        *

9.22. Applicability Of Texas Trust Code. To the extent consistent
with the other provisions of this Will, and to the maximum extent
allowed by law, (i) a Fiduciary shall have the powers, duties, and
                                        - 16 -

      liabilities of trustees set forth in the Texas Trust Code, as amended
      and in effect from time to time, and (ii) the construction, validity and
      administration of every trust created under this Will shall be governed
      by Texas law.

The Farkas trust held approximately $236,967 as of April 2011.17

      Over the course of March 2012 petitioners liquidated and paid over to

respondent all the assets listed in the December 2, 2011, letter (the proceeds of

which were applied against their 2011 income tax liability) except for one IRA,

one section 401(k) account, the insurance policy, and the Exxon Mobil stock. On

April 4, 2012, the SO issued petitioners another letter, noting that they had not yet

liquidated these remaining assets and extending the deadline again to April 11,

2012. The April 4, 2012, letter also provided a preliminary calculation of a

monthly payment amount, taking into account all of the insurance and out-of-

pocket medical expenses requested by petitioners and projected distributions from

the Farkas trust. This calculation did not take into account any decrease in Mrs.

Melasky’s income.18 The April 4, 2012, letter calculated an ability to pay of


      17
        There was some dispute regarding this amount following the CDP hearing,
but the record reflects that petitioners appear to have agreed on April 3, 2012, to
the SO’s calculation of this amount, and they have not maintained in this Court
any dispute as to the value of the trust corpus.
      18
        Nothing in the record suggests that petitioners ever offered evidence to
prove that Mrs. Melasky’s income had been permanently diminished. Petitioners
                                                                       (continued...)
                                        - 17 -

$1,017 in the absence of trust distributions and an ability to pay of at least $4,580

with trust distributions. The letter therefore proposed a monthly payment amount

of $4,580 for 51 months (at which time--according to the SO’s calculation--the

funds in the Farkas trust would be exhausted) and a monthly payment amount of

$1,017 thereafter.

      The parties now agree that an addition error in the April 4, 2012, letter

resulted in the SO’s miscalculating petitioners’ expenses, which in turn resulted in

(1) an error in calculation of the $1,017 amount (the actual amount should have

been $829) and (2) an error in the SO’s calculation of the amount Mrs. Melasky

would be able to distribute from the Farkas trust.

      With respect to calculation of the projected trust distributions, in the April

4, 2012, letter the SO reasoned that because Mrs. Melasky contributed 68% of the

household income, she would pay 68% of the household expenses (this issue

remains in dispute). The SO also believed that Mrs. Melasky could not take trust

distributions to pay taxes.19 The parties now agree that petitioners had expenses

totaling $8,751 per month, including $1,828 allowed for taxes. Accordingly, 68%


      18
       (...continued)
have maintained no such contention in this Court.
      19
        The parties have not disputed this point in this case, and so we deem this
issue to have been waived or conceded.
                                        - 18 -

of petitioners’ nontax expenses would be $4,708 (($8751 ! $1,828) × 0.68), rather

than $4,580 (as the letter calculated). Taking these adjustments into account, the

April 4, 2012, letter should have calculated a monthly payment amount of $5,537

(i.e., $4,708 (projected trust distributions) + $829 (nontrust net income)).

      On April 11, 2012, petitioners responded by letter, offering to pay $1,017

per month under an installment agreement. With respect to the assets described in

the December 2, 2011, letter, petitioners’ April 11, 2012, letter indicated that

petitioners had completed the paperwork to liquidate their remaining IRA and

section 401(k) account and were awaiting checks for the funds from the respective

financial institutions. The April 11, 2012, letter also requested that petitioners be

allowed to pay over an amount equivalent to the cash surrender value of the

insurance policy (instead of surrendering the policy). Additionally, the letter once

again claimed that the Exxon Mobil stock was owned jointly by Mr. Melasky and

his former wife, with whom Mr. Melasky had not communicated; the letter states

that Mr. Melasky would not be opposed to signing over his interest in the stock

and otherwise had no objection to respondent’s seizing the property.

      The April 11, 2012, letter represented that petitioners had paid their

estimated tax for 2011 and that a $9,325 check was enclosed (which petitioners

directed be applied against their 2012 income tax liability). The April 11, 2012,
                                        - 19 -

letter indicated that the $9,325 represented proceeds of liquidation of a defined

contribution plan owned by Mrs. Melasky’s father.20

      The April 11, 2012, letter also responded to the SO’s analysis of petitioners’

ability to pay. Petitioners pointed out that the SO had erred in adding up expenses.

Petitioners also objected that the SO had erred in calculating Mrs. Melasky’s

nontax expenses as 68% of the household nontax expenses. Petitioners contended

that they were each responsible for 50% of their household expenses. Finally,

petitioners objected that no amount of the funds held in the Farkas trust could be

considered as part of an installment agreement analysis. In general, petitioners

argued that Mrs. Melasky could not withdraw anything from the trust because

petitioners’ income was otherwise sufficient to pay their expenses without

distributions. Petitioners also argued that the SO’s projected exhaustion of the

trust would violate the terms of the trust by leaving no amounts for the secondary

beneficiaries (generally, Mrs. Melasky’s children).

      On or about April 13, 2012, the SO reviewed petitioners’ April 11, 2012,

letter. The record reflects that the SO initially concluded that petitioners had paid

over the equity in their remaining assets (because they had paid over $9,325, an

      20
        Mrs. Melasky received the funds as a nonspousal beneficiary upon the
death of her father. Petitioners had not previously reported this asset, which they
claim they had not previously known existed.
                                        - 20 -

amount greater than the equity in the remaining IRA, section 401(k) account,

insurance policy, and stock). The SO later corrected his conclusions in this

respect to note that the $9,325 payment had come from a separate, previously

undisclosed asset and that therefore petitioners had not paid over the equity in

their assets as requested in the December 2, 2011, letter. The SO also

acknowledged that he had erred in adding up petitioners’ expenses. With respect

to the trust distribution issue, the SO concluded that petitioners were incorrect and

decided to close the case and issue a notice of determination.

      On April 20, 2012, respondent issued petitioners a notice of determination

sustaining the notice of intent to levy. The notice determined that (1) the period of

limitations for collection of petitioners’ 1995 and 1996 income tax liabilities had

not expired, (2) petitioners’ request to apply the proceeds of the levy on their bank

account against their 2009 income tax liability was denied, and (3) petitioners’

proposed installment agreement was rejected.

      On May 21, 2012, petitioners filed a timely petition. On July 31, 2013,

respondent filed a motion for summary judgment. On November 5, 2013,

petitioners filed an objection to respondent’s motion and a cross-motion for

summary judgment.
                                        - 21 -

                                     Discussion

      The Court may grant summary judgment when there is no genuine dispute

as to any material fact and a decision may be rendered as a matter of law. Rule

121(b); Sundstrand Corp. v. Commissioner, 98 T.C. 518, 520 (1992), aff’d, 17
F.3d 965 (7th Cir. 1994). The moving party bears the burden of showing that

there is no genuine issue of material fact. Sundstrand Corp. v. Commissioner, 98

T.C. at 520. In deciding whether to grant summary judgment, we view the factual

materials and inferences drawn from them in the light most favorable to the

nonmoving party. Id.

      The issues remaining for decision are whether respondent abused his

discretion in deciding (1) not to apply against petitioners’ 2009 income tax

liability the proceeds of the levy on petitioners’ bank account and (2) to reject

petitioners’ proposed installment agreement.21

      21
         Petitioners have not maintained--in their petition, objection to
respondent’s motion, or cross-motion--any dispute with respect to the statute of
limitations for collection as it applies to their 1995 and 1996 income tax liabilities.
We deem them to have waived or conceded any such issue. In any event, this
issue would be relevant to this case (which concerns collection of petitioners’
2006, 2008, and 2009 income tax liabilities) only insofar as it relates to whether
the proceeds of the levy on petitioners’ bank account were properly applied
against a liability other than petitioners’ 2009 income tax liability. Even if the
period of limitations had expired as of the time respondent applied the levy
proceeds against petitioners’ 1995 income tax liability, their outstanding liabilities
                                                                         (continued...)
                                        - 22 -

      Where the validity of the underlying tax liability was properly at issue in the

CDP hearing, the Court reviews the Commissioner’s determination de novo. Goza

v. Commissioner, 114 T.C. 176, 181-182 (2000). Where the underlying tax

liability was not properly at issue, the Court reviews the IRS determination only

for abuse of discretion. Id. at 182. As decided today in a separate Opinion,

Melasky v. Commissioner, 151 T.C. ___ (Oct. 10, 2018), petitioners’ dispute as to

whether the proceeds of the levy on their bank account were properly credited

against their 1995 income tax liability is not a challenge to the underlying liability

for 2009. Petitioners have therefore raised no challenge to their underlying

liability, and accordingly we review respondent’s determination for abuse of

discretion.

      In reviewing for abuse of discretion, we will not supply a reasoned basis for

the SO’s determinations that the SO did not provide, see SEC v. Chenery Corp.,

332 U.S. 194, 196-197 (1947), but we will uphold a notice of determination of less

than ideal clarity if the basis for the determination may reasonably be discerned,


      21
         (...continued)
for 2000, 2001, 2002, 2003, and 2004 were sufficient to absorb the levy proceeds.
That is, even if the period of limitations on collection for the 1995 and 1996
income tax liabilities had expired, the proceeds of the levy would not have been
applied against a liability for any of the three years at issue in this case. See Rev.
Proc. 2002-26, 2002-1 C.B. 746.
                                       - 23 -

see Bowman Transp., Inc. v. Arkansas-Best Freight Sys., Inc., 419 U.S. 281, 285-

286 (1974) (“[W]e will uphold a decision of less than ideal clarity if the agency’s

path may reasonably be discerned.”); cf. Kasper v. Commissioner, 150 T.C. ___,

___ (slip op. at 27) (Jan. 9, 2018) (“Although we may not accept any post hoc

rationalizations for agency action provided by the Commissioner’s counsel, we

may consider any ‘contemporaneous explanation of the agency decision’

contained in the record.” (quoting Tourus Records, Inc. v. Drug Enf’t Admin., 259
F.3d 731, 738 (D.C. Cir. 2001))).

      In this case, the notice of determination states that the SO determined not to

apply the levy proceeds against petitioners’ 2009 liability because the levy was an

involuntary payment. The notice of determination also states that the installment

agreement was rejected because (1) “the taxpayers have not paid over the equity in

all of their assets” and because of (2) “Mrs. Melasky’s unwillingness to take any

distributions [from the Farkas trust] for her own support and maintenance.” As we

now explain, these reasons provide a satisfactory basis for the SO’s

determinations.

I. Application of Levy Proceeds

      It is the Commissioner’s policy generally to permit taxpayers who submit

“voluntary” payments to designate the tax liability against which the payment will
                                        - 24 -

be applied. United States v. Energy Res. Co., 495 U.S. 545, 548 (1990) (citing

IRS v. Energy Res. Co., 871 F.2d 223, 234 (1st Cir. 1989)); Dixon v.

Commissioner, 141 T.C. 173, 185-187 (2013); Rev. Proc. 2002-26, sec. 3.01,

2002-1 C.B. 746, 746. On the other hand, involuntary payments may generally be

applied against whichever unpaid tax liabilities the Commissioner chooses. Amos

v. Commissioner, 47 T.C. 65, 69 (1966); Rev. Proc. 2002-26, sec. 3.03(2).

      Petitioners contend that their January 27, 2011, $18,000 check should be

treated as a voluntary payment toward their 2009 liability because their check was

written and accepted before respondent levied on their bank account. We

disagree. There was no payment on January 27, 2011.

      A payment by check is a conditional payment because it is subject to the

condition subsequent that the check be paid upon presentation to the drawee (i.e.,

the bank in this case). Estate of Hubbell v. Commissioner, 10 T.C. 1207, 1208

(1948) (citing Eagleton v. Commissioner, 35 B.T.A. 551 (1937), aff’d, 97 F.2d 62

(8th Cir. 1938)); see also, e.g., Muldrow v. Tex. Frozen Foods, Inc., 299 S.W.2d
275, 277-278 (Tex. 1957) (“[I]t is well settled that the mere delivery to a creditor

of the check drawn by his debtor does not in itself discharge the debt in the

absence of an agreement to that effect.”); Lakeway Co. v. Bravo, 576 S.W.2d 926

(Tex. Civ. App. 1979). If this condition subsequent is fulfilled, the payment
                                       - 25 -

generally becomes absolute and is deemed to relate back to the time when the

check was provided. See Estate of Belcher v. Commissioner, 83 T.C. 227, 234-

235 (1984); Estate of Spiegel v. Commissioner, 12 T.C. 524, 527-529 (1949);

Vanney Assocs., Inc. v. Commissioner, T.C. Memo. 2014-184, at *6-*7. In the

absence of an agreement, acceptance of a check is not considered absolute

payment, and there is a presumption that there is no such agreement. Estate of

Hubbell v. Commissioner, 10 T.C. at 1208; Tex. Frozen Foods, Inc., 299 S.W.2d

at 277-278.

      Nothing in the record suggests, nor have petitioners argued, that there was

any agreement that respondent’s acceptance of their check would be treated as

absolute payment. Consequently, we presume that there was no such agreement.

Petitioners’ check was therefore subject to the condition subsequent of payment

upon presentation to their bank. Ultimately, because of insufficient funds the

check was not honored. Accordingly, the condition subsequent not having been

satisfied, the check did not constitute payment. Because the check did not

constitute payment, any instructions petitioners attached to the check are

irrelevant. Taxpayers may direct the application of a payment only if payment

occurs.
                                       - 26 -

      Petitioners suggest that we ought to create an equitable exception to these

straightforward rules for situations in which a taxpayer’s check was dishonored

following a lawful IRS levy on the bank account against which the check was

drawn. Petitioners have cited no authority to support this idea. (The citations in

their objection and cross-motion generally relate to whether certain payments were

voluntary, not to whether they were payments.22) Moreover, we have generally

treated checks as they are treated “in everyday personal and commercial usage”.

Estate of Spiegel v. Commissioner, 12 T.C. at 529. Petitioners have cited, and we

are aware of, no case in which a check that was not honored was then treated as a




      22
         In addition to citing cases addressing whether a payment is voluntary,
petitioners also cite Poindexter v. Greenhow, 114 U.S. 270, 281-282 (1885). In
Poindexter the plaintiff owed $12.45 in State taxes on a property in Richmond,
Virginia. In payment of the tax, the plaintiff tendered 45 cents and surrendered
mature coupons worth $12 that had been cut from bonds issued by Virginia. The
defendant, the Treasurer of Richmond, refused pursuant to State law to accept the
coupons and instead seized the plaintiff’s desk, which was worth $30. The
plaintiff challenged the defendant’s refusal to accept the coupons as
unconstitutional, arguing that the State law upon which the refusal was premised
unlawfully impaired the contract embodied in the bond from which the coupons
were cut. The case was eventually appealed to the Supreme Court after the
defendant refused to give back the plaintiff’s desk.
       Petitioners’ reliance on Poindexter is misplaced. The dispute in that case
was whether a particular form of payment--a State bond--could be used to satisfy
the plaintiff’s tax liability, whereas respondent does not dispute that a check may
be used to pay a Federal tax liability. The dispute in this case is whether a check
must be treated as payment in the event it is dishonored.
                                       - 27 -

payment (except for situations in which the bank made an error, see Cantlay &

Tanzola, Inc. v. Ingels, 88 P.2d 141 (Cal. Dist. Ct. App. 1939)).

      In Tex. Frozen Foods, Inc., 299 S.W.2d at 278, the Supreme Court of Texas

stated:

             We know that collecting officials customarily accept personal
      checks for taxes. If a check given for this purpose is promptly paid
      when first presented in due course to the drawee bank, then for all
      practical purposes the funds are as readily available to the taxing
      authority as if payment had been made in money. Under these
      circumstances we would have no difficulty in holding that the check
      was the legal equivalent of money and that the taxes were discharged
      when the paper was received by the collecting official. But if the
      instrument is dishonored when presented to the bank, it cannot be
      said that the taxes were paid at the time the check was received.

             The use of a check to pay taxes is always at the risk of the
      taxpayer, for whose accommodation the receiving official acts in
      attempting to collect the same. * * * We hold that when a check
      given for taxes is properly presented and is dishonored for any
      reason, its subsequent payment operates to discharge the taxes as of
      the time of such payment and not before.

There would seem to be no reason to treat a Texas check differently for Federal

tax purposes from the way the Texas Supreme Court would treat it for State tax

purposes.23

      23
        The dissent contends that Muldrow v. Tex. Frozen Foods, Inc., 299
S.W.2d 275, 277-278 (Tex. 1957), “turned on an old quirk of Texas law that, ‘[i]n
the absence of a constitutional or statutory provision authorizing payment in some
other medium, taxes must always be paid in money.’” Dissenting op. p. 74. We
                                                                      (continued...)
                                       - 28 -

      Aside from the fact that there is no caselaw or other authority to support

creation of an equitable exception to the normal rules, there is also no apparent

reason to do so in this case. As described more fully in the background section,

respondent levied on petitioners’ bank account and applied the funds against their

1995 income tax liability after approximately 15 years of collection activity.

Petitioners have not alleged that there was any procedural defect in respondent’s

levy. The record reflects that respondent accepted at least one OIC and one

installment agreement with respect to 1995 (and considered several others), both

of which were eventually terminated because petitioners failed to meet their

obligations. Accordingly, it was not unreasonable or inappropriate for respondent

to proceed to levy; and in any event respondent had no legal obligation to ensure

that petitioners’ check was deposited before the levy occurred. Respondent did

not cause petitioners’ check to bounce; petitioners’ check bounced because they

      23
         (...continued)
disagree. Tex. Frozen Foods, Inc. does not turn on any quirk of Texas law.
Instead, it recognizes that there is a historical legal principle that payment for
public purposes is not necessarily governed by the same rules as payment for
private purposes. That said, the court concludes that a check presented to satisfy a
State tax liability and ultimately dishonored will be treated exactly as it would be
treated in the private situation, i.e., as no payment at all.
       In short, the dissent has it backwards: Rather than making a holding
contrary to the normal rules on the basis of State constitutional law, the Texas
Supreme Court considered constitutional law and ultimately determined that it
supported application of the normal rule in the case of a dishonored check.
                                       - 29 -

owed and have chronically failed to pay various taxes, a portion of which was

collected by levy after respondent’s many attempts at compromise failed to reach a

voluntary resolution.24

      There is no dispute that the $21,182 payment at issue was a result of

respondent’s levy. Amounts received as a result of levy are involuntary payments.

E.g., Amos v. Commissioner, 47 T.C. at 69. As explained above, the

Commissioner may apply involuntary payments as he sees fit, and therefore

respondent was not required to apply the proceeds of the levy against petitioners’

2009 income tax liability. For this reason, we conclude that there was no abuse of

discretion in respondent’s determination to deny petitioners’ request to apply the

proceeds of the January 27, 2011, levy against their 2009 income tax liability.

II. Installment Agreement

      Section 6159 authorizes the Commissioner to enter into written agreements

allowing taxpayers to pay tax in installment payments if he deems that the

      24
         The dissent contends that we have concluded that the Melaskys are “really,
really bad”. Dissenting op. p. 60. We have not formed any opinions about the
Melaskys or their intentions, nor do we think such opinions would be relevant.
All we do here is apply the straightforward commercial rules for checks. We have
set out the procedural history at length above, not because we are deciding this
case on the basis of petitioners’ intentions, but to make clear that the record
provides no evidence of any legal defect in respondent’s levy. Certainly, the
record provides no basis for the dissent’s position that we should override the
normal commercial rules for dishonored checks in pursuit of equity.
                                        - 30 -

“agreement will facilitate full or partial collection of such liability.” The decision

to accept or reject installment agreements lies within the discretion of the

Commissioner. Thompson v. Commissioner, 140 T.C. 173, 179 (2013); sec.

301.6159-1(a), (c)(1)(i), Proced. & Admin. Regs. The Court does not make an

independent determination of what would be an acceptable collection alternative.

Thompson v. Commissioner, 140 T.C. at 179. If the SO followed all statutory and

administrative guidelines and provided a reasoned, balanced decision, the Court

will not reweigh the equities. Id.

      The installment agreement petitioners proposed was a partial payment

installment agreement (i.e., petitioners proposed to pay in installments only part of

their total liability). The Commissioner has created guidelines for an SO to follow

in deciding the terms of a partial payment installment agreement. See, e.g., id.;

Internal Revenue Manual (IRM) pt. 5.14.2.1 (Mar. 11, 2011). “Before a * * *

[partial payment installment agreement] may be granted, equity in assets must be

addressed and, if appropriate, be used to make payment.” IRM pt. 5.14.2.1(2).

Additionally, “[t]he taxpayer must agree to pay the maximum monthly payment

based upon the taxpayer’s ability to pay.” Id. pt. 5.14.2.1.1(7).

      The Commissioner generally determines a taxpayer’s ability to pay by

subtracting allowable monthly expenses from the taxpayer’s monthly income. For
                                        - 31 -

purposes of a partial payment installment agreement, the taxpayer is allowed his or

her “necessary expenses”. See, e.g., Thompson v. Commissioner, 140 T.C. at 179-

180. Necessary expenses are those “expenses that are necessary to provide for a

taxpayer’s and his or her family’s health and welfare and/or production of income.

The expenses must be reasonable. The total necessary expenses establish the

minimum a taxpayer and family needs to live.” IRM pt. 5.15.1.7(1) (Oct. 2, 2009).

      Petitioners proposed an installment agreement with a $750 monthly

payment and later increased their offer to $1,017 per month. In the notice of

determination, respondent provided two reasons for rejecting these proposals:

(1) petitioners had not liquidated the equity in their assets as requested and (2) the

monthly payment amounts were less than petitioners could pay. Either of these

reasons would be an independently sufficient basis for respondent to reject the

proposed installment agreement. As discussed below, we conclude that

respondent did not abuse his discretion with respect to either rationale.

      A. Equity in Assets

      Respondent did not abuse his discretion in rejecting petitioners’ installment

agreement proposals after determining that they had failed to liquidate certain

assets and pay over the proceeds. When they requested a CDP hearing on

February 9, 2011, petitioners had been through the installment agreement request
                                       - 32 -

process at least twice and were represented by counsel throughout this case.

Consequently, as of February 9, 2011, they knew or should have known that

equity in assets would have to be addressed.

      On December 2, 2011, respondent requested that petitioners liquidate the

assets in question by December 16, 2011. Petitioners initially indicated, on

December 13, 2011, that they intended to use the equity in certain of those assets

to pay medical expenses. The SO agreed that petitioners could use those assets for

medical expenses, and the parties agreed that petitioners would provide proof that

the equity had been used for that purpose. Respondent extended the deadline to

the first week of January 2012 to accommodate petitioners’ situation.

      On January 24, 2012, petitioners asked for a second extension, to which the

SO agreed, and the SO again asked for proof that the equity in petitioners’ assets

had been used for medical expenses. On February 9, 2012, petitioners asked for a

third extension of the deadline, but their reason for delay had changed: They no

longer claimed that they would pay medical expenses with the equity in their

assets. Instead, they agreed that they would pay over the proceeds to respondent.

      On April 4, 2012, respondent extended the deadline to April 11, 2012, for

the assets that remained unliquidated. On April 11, 2012, petitioners indicated

that they had completed the paperwork to liquidate their remaining IRA and
                                        - 33 -

section 401(k) account and were awaiting checks for the funds from the respective

financial institutions. They also requested to be allowed to pay over an amount

equivalent to the cash surrender value of the insurance policy (instead of

surrendering the policy). Additionally, they claimed that the Exxon Mobil stock

was owned jointly by Mr. Melasky and his former wife, with whom Mr. Melasky

had not communicated; petitioners stated that Mr. Melasky would not be opposed

to signing over his interest in the stock and otherwise had no objection to

respondent’s seizing the property. As of April 20, 2012, when respondent issued

the notice of determination, petitioners had not paid over any amounts relating to

these four assets. In fact, petitioners do not contend that they have ever paid over

the equity in these four assets to respondent.

      In short, on December 2, 2011, respondent asked petitioners to liquidate

their assets and pay over the proceeds; they had not done so as of April 20, 2012,

when the notice of determination was issued. We cannot say that the SO abused

his discretion in declining to extend the deadline yet again, after three previous

extensions over a period of approximately 4.5 months.

      Instead, it is clear from the record that any delay is attributable to

petitioners. Petitioners initially claimed that they would use the equity in their

assets to pay medical expenses. The record shows that they did not begin
                                         - 34 -

liquidating their assets until February 2012 after being asked twice to prove that

they were actually using their equity for medical expenses. Even viewing the facts

in the light most favorable to petitioners and assuming that they were sincere in

initially claiming that they would pay medical expenses with their assets, their

reason for delay in paying over funds derived from liquidating their assets does

not explain their failure to begin liquidating those assets in pursuit of their stated

plan to pay medical expenses.

      Furthermore, whatever difficulty petitioners might have had in

communicating with Mr. Melasky’s former wife does not change the fact that Mr.

Melasky owned an interest in the Exxon Mobil stock. Petitioners do not contend

that Mr. Melasky would have been unable to liquidate his interest in that stock by

communicating with his former spouse, initiating a partition action in the

appropriate court, or borrowing against his interest in the stock. It was not

unreasonable for the SO to ask Mr. Melasky to do so.25 Petitioners offered to

      25
         As petitioners point out, the Internal Revenue Manual (IRM) recognizes in
an example that property held as a tenancy by the entirety, i.e., held at common
law by a married couple, may be difficult to liquidate. See IRM pt.
5.14.2.1.2(2)(b) (Mar. 11, 2011). In some common law property States tenants by
the entirety may not make--during their marriage--an absolute disposition of their
interests without spousal consent. E.g., Evans v. Evans, 772 S.E.2d 576, 580 (Va.
2015). (We cite Virginia law as an example because Texas is not a common law
property State, and the record does not disclose under which State’s laws Mr.
                                                                         (continued...)
                                        - 35 -

allow respondent to seize Mr. Melasky’s interest in the Exxon Mobil stock. This

was not an acceptable alternative because the Commissioner must generally

sustain a notice of intent to levy and issue a notice of determination before he can

proceed to seize assets. That is, the supposed alternative petitioners offered was

not actually available to respondent in the then-current prelevy procedural posture.

In any event, it is petitioners’ obligation--and not respondent’s duty--to address

the equity in their assets during installment agreement negotiations.

      On these facts, it was not an abuse of discretion for the SO to conclude that

petitioners--having repeatedly failed over about 4.5 months and with three




      25
        (...continued)
Melasky was married or divorced.) “[C]onsistent with this restriction on
alienability, no creditor of only one spouse can attach property held by both
spouses as tenants by the entirety.” Id. Hence the IRM’s example relating
specifically to circumstances where only one spouse owes the tax. But because he
had divorced his former spouse, Mr. Melasky could not have held the stock as a
tenant by the entirety. (Also, in some States property other than real estate may
not be held as a tenancy by the entirety. E.g., Hawthorne v. Hawthorne, 192
N.E.2d 20 (N.Y. 1963).) Either by operation of law or under their divorce
agreement, whatever ownership interest Mr. Melasky might have had during his
prior marriage was thereby converted to some other interest, such as a tenancy in
common. E.g., Va. Code Ann. sec. 20-111 (2018).
                                           - 36 -

deadline extensions to pay over the equity in their assets--were not entitled to the

installment agreement they had proposed.26

       26
         The dissent contends that the SO concluded “without any analysis that
failing to liquidate every asset is an automatic bar to getting a * * * [partial
payment installment agreement]”. Dissenting op. p. 90. Contrary to the dissent’s
suggestion, the relevant question is not whether the SO could require petitioners to
liquidate every one of these assets. Petitioners initially had told the SO that they
intended to liquidate some or all of these assets to pay medical expenses. (The SO
said he would allow this if petitioners offered proof that they had done so.)
Consequently, we do not think that the discussions between petitioners and the SO
were ever about whether the assets would be liquidated. Rather, they seem to have
focused on whether the assets would be used for medical expenses or to pay taxes.
Accordingly, the real issue is whether the SO afforded petitioners enough time to
liquidate their assets and either use the proceeds on medical expenses or pay them
over to respondent.
       The SO is under a duty to resolve issues as expeditiously as possible under
the circumstances. Sec. 301.6330-1(e)(3), Q&A-E9, Proced. & Admin. Regs.
(“Appeals will * * * attempt to conduct a * * * [section 6330] hearing and issue a
[n]otice of [d]etermination as expeditiously as possible under the circumstances.”).
As we have explained, 4.5 months and three deadline extensions is enough time, at
least under the circumstances presented here. Cf. Shanley v. Commissioner, T.C.
Memo. 2009-17; Gazi v. Commissioner, T.C. Memo. 2007-342, 94 T.C.M.
474, 479 (2007) (“There is no requirement that the Commissioner wait a certain
amount of time before making a determination as to a proposed levy.”).
       Additionally, we do not understand the dissent’s citation of United States v.
Craft, 535 U.S. 274, 283, 288 (2002), and Notice 2003-60, 2003-2 C.B. 643, 645.
See dissenting op. p. 89. As we have explained, see supra note 25, as of the time
of the CDP hearing Mr. Melasky cannot possibly have held the Exxon Mobil stock
as a tenant by the entirety. We also do not understand the dissent’s citation of sec.
6323(b)(1). See dissenting op. note 21. Sec. 6323 applies to situations in which a
lien arises before a security was purchased or before a security interest in a
security came into existence, i.e., it protects third parties rather than the taxpayer.
Petitioners contend that Mr. Melasky purchased the stock with his former spouse.
The liabilities at issue in this case are joint liabilities of petitioners, i.e., joint
                                                                               (continued...)
                                        - 37 -

      B. Trust Distributions

      Neither was it an abuse of discretion for respondent to reject petitioners’

installment agreement proposals after determining that petitioners would be able

to rely on distributions from the Farkas trust for the purpose of paying a portion of

their nontax expenses.

      The Farkas trust was created under Mr. Farkas’ will. We generally apply

State law in interpreting wills. See, e.g., Estate of Craft v. Commissioner, 68 T.C.
249 (1977), aff’d, 608 F.2d 240 (5th Cir. 1979). As expressly provided in article

9.22 of the will, Texas law governs the Farkas will. Under Texas law, extrinsic

evidence may be considered to construe the terms of a will only when the terms

are open to more than one construction. E.g., San Antonio Area Found. v. Lang,

35 S.W.3d 636, 639 (Tex. 2000). Whether a written instrument is ambiguous is a

question of law. E.g., Richardson v. Mills, 514 S.W.3d 406, 413 (Tex. 2017).

      The Farkas will is not ambiguous in any relevant respect. It provides

discretionary authority to the trustee, Mrs. Melasky, to distribute so much of the

income or principal (i.e., the corpus) as appropriate to provide for the


      26
          (...continued)
liabilities of Mr. Melasky and his current spouse. Consequently, their tax
liabilities (and therefore any liens) arose after the Exxon Mobil stock was
purchased, not before.
                                        - 38 -

beneficiaries’ “continued health, maintenance, support, and education”. The SO’s

determination included trust distributions only to the extent that those projected

funds would be used to pay nontax necessary expenses, i.e., expenses for food,

clothing, housing, utilities, vehicles, health insurance, out-of-pocket medical costs,

and life insurance. Because these necessary expenses are “the minimum a

taxpayer and family needs to live”, IRM pt. 5.15.1.7(1), they are clearly within the

meaning of the terms “health, maintenance, support, and education”. Therefore

the plain terms of the Farkas will permit Mrs. Melasky to distribute funds to pay at

least her share of the necessary expenses determined by the SO.

      We note that the Texas Trust Code provides a special rule applicable where,

as here, the same person is both trustee and beneficiary:

      [A] person, other than a settlor, who is a beneficiary and trustee, * * *
      of a trust that confers on the trustee a power to make discretionary
      distributions to or for the trustee’s * * * personal benefit may exercise
      the power only in accordance with an ascertainable standard relating
      to the trustee’s * * * individual health, education, support, or
      maintenance within the meaning of Section 2041(b)(1)(A) or
      2514(c)(1), Internal Revenue Code of 1986 * * *
                                       - 39 -

Tex. Prop. Code Ann. sec. 113.029(b)(1) (2014).27 Consequently, Mrs. Melasky’s

discretion to distribute is limited under Texas law, which looks to the meaning of

“health, education, support, or maintenance” as defined under section

2041(b)(1)(A) or 2514(c)(1).

      Sections 20.2041-1(c)(2), Estate Tax Regs., and 25.2514-1(c)(2), Gift Tax

Regs., provide that “the words ‘support’ and ‘maintenance’ are synonymous and

their meaning is not limited to the bare necessities of life.” The SO determined

that the funds withdrawn from the Farkas trust would be used to pay necessary

expenses. As discussed, necessary expenses are “the minimum a taxpayer and

family needs to live”, IRM pt. 5.15.1.7(1), or in other words, the bare necessities

of life. Consequently, a distribution for the purpose of paying Mrs. Melasky’s

share of necessary expenses would not be restricted under Tex. Prop. Code sec.

113.029(b)(1).

      Petitioners object, suggesting that under Texas law the terms of the Farkas

trust do not permit Mrs. Melasky to make distributions to herself--even to pay her

share of expenses relating to her health, maintenance, support, and education--to

      27
         Tex. Prop. Code Ann. sec. 113.029(d) (2014) provides exceptions to this
rule for certain situations involving the settlor’s spouse, revocable trusts, and
certain transfers for the benefit of minor children which pass to the child upon his
or her attaining the age of 21 years. As those situations are not presented in this
case, these exceptions do not apply to the Farkas trust.
                                        - 40 -

the extent she had other income or assets available to pay those expenses.

Consequently, they contend, the SO erred in concluding that petitioners would be

able to rely on distributions from the trust to help defray their nontax living

expenses. We are not persuaded. Petitioners’ household income was obviously

insufficient to meet their needs. Petitioners have requested a partial payment

installment agreement; the premise of this requested relief is that their assets and

nontrust income are inadequate to pay their tax debts and also leave a sufficient

amount to pay their necessary expenses. Consequently, petitioners’ case presents

no genuine dispute as to what would happen under Texas law if Mrs. Melasky had

other income or assets available to pay her expenses.

      In determining petitioners’ ability to pay, the SO properly considered what

effect the installment agreement, if accepted, would have on their ability to pay. If

in fact the parties had agreed to an installment agreement that required petitioners

to pay $5,537 per month (as the corrected calculations indicate), then in the

absence of distributions from the Farkas trust petitioners would have been unable

to pay $4,708 of their household expenses (i.e., the amount the SO calculated as

Mrs. Melasky’s share of nontax expenses).28 Consequently, Mrs. Melasky would

      28
       More specifically, petitioners agree that they have $9,580 in monthly
income. If we assume for purposes of this discussion a monthly payment of
                                                                      (continued...)
                                         - 41 -

be without other means to pay her share of expenses and would therefore be

permitted, under the trust’s plain terms, to take trust distributions to cover them.29

      In any event, even if petitioners had other means to pay their expenses, the

Farkas will does not restrict Mrs. Melasky’s discretion in any relevant way. The

will provides that the trustee may consider “all circumstances and factors the

[t]rustee deems pertinent”, including:

      (i) the beneficiaries’ accustomed standard of living and station in life;
      (ii) all other income and resources reasonably available to the
      beneficiaries and the advisability of supplementing their income or
      resources; (iii) the beneficiaries’ respective character and habits, their


      28
       (...continued)
$5,537 under an installment agreement, petitioners would have $4,043 in monthly
wage or business income remaining with which to pay their necessary expenses.
The parties agree that petitioners had $8,751 in necessary expenses. Petitioners
would therefore be unable to pay $4,708 of those expenses out of their wage and
business income.
      29
        Petitioners seem to suggest that on these facts the sequence of events for
purposes of determining whether a taxpayer would be able to pay necessary
expenses is: (1) receipt of wage and business income, (2) receipt of trust income,
(3) payment of monthly payment amount, and then (4) payment of necessary
expenses. Petitioners seem to contend that because, under this sequence of events,
they would have more wage and business income than necessary expenses as of
the time of the hypothetical trust distribution, Mrs. Melasky would be unable to
distribute any trust income to herself. But distributions from the trust could be
made at any time, meaning that the way that the SO ordered his analysis provided
a more accurate forecast of what would occur: (1) receipt of wage and business
income, (2) payment of the monthly payment amount under an installment
agreement, (3) receipt of trust income, and then (4) payment of necessary
expenses.
                                        - 42 -

       diligence, progress and aptitudes in acquiring an education, and their
       ability to handle money usefully and prudently, and to assume the
       responsibilities of adult life and self-support in light of their
       particular abilities and disabilities; and (iv) the tax consequences of
       the [t]rustee’s decision to make (or not to make) the distributions and
       out of which trust any distributions should be made. * * *

But while Mrs. Melasky may consider these factors, this provision does not restrict

her discretion solely to circumstances in which petitioners’ assets and income are

insufficient to pay Mrs. Melasky’s expenses. The will does contain the following

restriction:

       The Trustee shall not allow a beneficiary who reasonably should be
       expected to assist in securing his or her own economic support to
       become so financially dependent upon distributions from any trust
       that he or she loses an incentive to become productive in a manner
       that is reasonably commensurate with any other individual having the
       ability and being in the circumstances of the beneficiary. * * *

But this restriction would not limit Mrs. Melasky under the circumstances

presented because if the parties had agreed to a $5,537 monthly payment amount,

the Melaskys would have had to maintain their income-producing activities to pay

it. In short, there is nothing in the Farkas will to support a conclusion that Mrs.

Melasky would not be permitted to make distributions to cover her share of nontax

expenses, even if she had other resources available to pay such expenses.30

       30
        This conclusion is consistent with Mrs. Melasky’s previous action as
trustee: Petitioners’ February 9, 2012, letter to the SO indicates that during the
                                                                         (continued...)
                                        - 43 -

      Petitioners also contend that the SO’s determination in this regard fails to

give due consideration to the fact that the Farkas trust is a spendthrift trust. They

assert that the SO’s determination is equivalent to an impermissible invasion or

confiscation of the trust corpus. We disagree. Respondent has not attempted to

seize the trust assets, nor does he seek to force distributions. The SO’s

determination merely accounted for events which were likely to occur if the

proposed installment agreement had become a reality. In deciding whether to

agree to an installment agreement, the Commissioner determines a taxpayer’s

ability to pay over the duration of the proposed agreement on the basis of the

taxpayer’s current financial situation and taking into account all relevant facts and

circumstances, including the effect of the installment agreement itself. The SO’s

determination in this regard was necessarily a forecast. In making his forecast, the

SO was not required to turn a blind eye to assets or income likely to be available

to petitioners, nor was his forecast of trust distributions for purposes of calculating

petitioners’ ability to pay in any way equivalent to invading or confiscating the

trust corpus.


      30
        (...continued)
administrative process Mrs. Melasky took distributions from the trust to pay
certain expenses even though there is no dispute that petitioners had positive net
income and other assets available at that time.
                                        - 44 -

      Petitioners also argue that it would be a violation of Mrs. Melasky’s

fiduciary duties for her to exhaust the trust because that would leave nothing for

the secondary beneficiaries, and that it was therefore inappropriate for the SO to

forecast that Mrs. Melasky could draw on the Farkas trust until it was exhausted.

Petitioners’ premise is clearly incorrect. The Farkas will explicitly provides that

the trustee of the Farkas trust “may distribute” to Mrs. Melasky “so much or all of

the income and principal” of the Farkas trust “even though exhausting the trust”.

And the Farkas will provides that “as to any trust with more than one beneficiary,

the Trustee may make discretionary distributions in equal or unequal proportions

and to the exclusion of any beneficiary” (emphasis added), i.e., the Farkas will

specifically allows Mrs. Melasky to leave nothing for her children. There is no

provision in the Farkas will obligating Mrs. Melasky to refrain from distributing

the entire corpus to herself to provide for her health, maintenance, support, and

education.

      For these reasons, we conclude that there was no abuse of discretion in the

SO’s determination that Mrs. Melasky would be able to take distributions from the

Farkas trust to pay her share of petitioners’ nontax necessary expenses.31

      31
        The dissent does not object to this conclusion but contends that we have
used the wrong analysis in reaching it. The dissent argues that the trust instrument
                                                                       (continued...)
                                        - 45 -

      C. Amount of Trust Distributions

      Petitioners argue that the SO erred in attributing 68% of petitioners’ nontax

necessary expenses to Mrs. Melasky for purposes of forecasting trust distributions.

They argue that as a matter of Texas community property law, expenses are

divided equally between spouses. We need not and do not decide this issue. The

result is ultimately the same regardless of which party is correct. If petitioners are

correct, the amount they could pay would still have been significantly more than

the maximum $1,017 monthly payment that they offered.32 Consequently, we


      31
         (...continued)
is ambiguous and that its interpretation would therefore require consideration of
parol evidence. As we have explained, the trust instrument is not ambiguous in
any relevant respect. Consequently, we conclude that this case presents a pure
legal issue with respect to interpreting the trust, which makes it unnecessary for us
even to consider the dissent’s analysis.
       In any event, even if the trust instrument were ambiguous, petitioners
presented no parol evidence for the SO’s consideration during the CDP hearing to
support their interpretation. It is not an abuse of discretion for the SO to sustain a
proposed collection action on the basis of the record before him. E.g., Giamelli v.
Commissioner, 129 T.C. 107 (2007). Accordingly, the SO would not have abused
his discretion in rejecting petitioners’ unsupported interpretation of the allegedly
ambiguous trust document.
       The dissent suggests that we have departed from the administrative record
in some way. We do not understand how we have done so; we have merely
analyzed the Farkas will (which is in the record) but have not looked to parol
evidence (which is not in the record).
      32
      Under petitioners’ view, the nontax household expenses attributable to
Mrs. Melasky would have been $3,462 ($8,751 (monthly expenses) ! $1,828
                                                                   (continued...)
                                        - 46 -

would still conclude that the SO did not abuse his discretion in rejecting

petitioners’ proposed installment agreement.

III. Conclusion

      Upon careful review of the record, we conclude that the SO verified that the

requirements of any applicable law or administrative procedure have been met,

addressed all issues petitioners raised, and balanced the efficient collection of

taxes with the intrusiveness of the proposed collection action. We find no abuse

of discretion in any respect.


                                                       An order and decision will be

                                                 entered for respondent.

      Reviewed by the Court.

     GALE, GUSTAFSON, PARIS, KERRIGAN, LAUBER, NEGA, PUGH,
and ASHFORD, JJ., agree with this opinion of the Court.

      FOLEY, CJ., did not participate in the consideration of this opinion.


      32
         (...continued)
(current taxes) = $6,923 (petitioners’ monthly nontax expenses); $6,923 × 0.5 =
$3,462). Under this methodology, $3,462 would have been available every month
to Mrs. Melasky from the trust. Adding this amount to the $829 that the SO
determined petitioners would have been able to pay in the absence of any trust
distribution (after correcting for the SO’s math error), petitioners’ recalculated
ability to pay would be $4,291--significantly more than the $1,017 that they
offered.
                                          -47-

      LAUBER, J., concurring: I agree with the opinion of the Court and write

briefly in response to the dissent. Many things said there would justify lengthy

rebuttal, had we but world enough and time. I will focus on the treatment of the

“bounced check” issue.

      On Monday, January 31, 2011, the IRS issued a notice of levy to petition-

ers’ bank in an effort to collect a portion of their outstanding tax liabilities for

1995, 1996, 1999, 2000, 2001, 2002, 2003, and 2004. Their bank account had a

balance of $21,182. The $18,000 check petitioners had tendered to the IRS the

previous Thursday had not yet cleared their account. Given the intervening

weekend, that is not surprising. The bank immediately froze the account and

eventually paid over to the IRS as levy proceeds the $21,182 balance. When the

$18,000 check was later presented to the bank for payment, there were no funds

left in the account, so the check was dishonored.

      Because the check was dishonored, the IRS reversed the $18,000 credit it

had made to petitioners’ 2009 account. Consistently with its normal practice, the

IRS applied the $21,182 of levy proceeds as a credit to petitioners’ 1995 account,

the oldest year showing a balance due. In their CDP hearing request, petitioners

asked that the levy proceeds be transferred to their 2009 account. The settlement
                                         -48-

officer (SO) declined that request. His reason for doing so, as stated in the notice

of determination, was as follows:

       IRS records reflect the $18,000 payment was applied to the 2009 tax
       year but was reversed when the check was returned due to insufficient
       funds. * * *. Levy proceeds of $21,182.01 were applied to the 1995
       tax year. The levy proceeds are considered an involuntary payment
       and therefore can be applied by the IRS in the best interest of the
       government. The taxpayers’ request to transfer the levy proceeds to
       the 2009 tax year is denied.

      Our dissenting colleague agrees that we must review the SO’s action by ap-

plying an abuse-of-discretion standard of review. He asserts that the SO abused

his discretion because he erred “as a matter of law.” See dissenting op. p. 80.

That supposed error was the SO’s failure to divine a new rule of law that the

dissent would create out of whole cloth, specifically designed to suit the peculiar

facts of this case. See id. p. 100 (faulting the SO for “failing to follow a legal rule

that I would recognize for the first time”).

      According to the dissent, the SO committed legal error because he neglected

to appreciate that petitioners’ $18,000 check actually constituted a “payment” on

January 27, 2011, even though that check was later dishonored by their bank. The

dissent acknowledges the general rule that tendering a check to the IRS does not

constitute a “payment” if the check is dishonored. See id. p. 73. But strict

constructionist that he is, our dissenting colleague peers through the mist and
                                            -49-

perceives “a background principle of law that creates an exception to the excep-

tion to the general rule.” See id. p. 76.

      And what is that exception? It appears to be an equitable principle derived

from contract law: “Common law generally prohibits one party to a contract from

interfering with the other party’s performance.” See id. p. 78. Applying that

principle here, the dissent says that the IRS, by levying on petitioners’ bank ac-

count, interfered with their “performance,” viz., their attempt to pay their 2009 tax.

       In support of this theory the dissent cites no provision of the Internal Reve-

nue Code. Nor does he cite any regulations, IRS ruling, or judicial opinion in a

Federal income tax case. Rather, he cites judicial opinions interpreting Minnesota,

Texas, and North Dakota contract law. For several reasons, I find this citation of

authority underwhelming.

      First, as the dissent acknowledges, there was no contract between the Com-

missioner and the Melaskys. See id. p. 79. Petitioners are debtors; the IRS is a

creditor. There was no bargained-for exchange or tender of consideration that

could be thought to give rise to a contract. There being no contract, I do not see

what relevance State contract law has in deciding the proper application of the

$18,000 payment for Federal income tax purposes.
                                          -50-

      Second, if there were thought to be a contract between the Commissioner

and the Melaskys regarding payment of their tax liabilities, it would seem to me

that they breached that contract years ago. They have not been in compliance with

their Federal tax obligations since (at least) 1995. That being so, it is hard to see

what standing they would have to urge that the IRS had interfered with their per-

formance of the contract.

      Third, even if State contract law were thought relevant, our dissenting col-

league has not shown that the contract principle he invokes would apply here. In

the three cases he cites, the contract principle enunciated is that a party may not

breach his duty of good faith and fair dealing by unjustifiably hindering the other

party’s performance.1 This is how the rule is stated under contract law more gen-

erally, requiring wrongful, purposeful, and intentional interference.2


      1
       See Cox v. Mortg. Elec. Registration Sys., Inc., 685 F.3d 663, 671 (8th Cir.
2012) (holding that the plaintiff had not sufficiently pleaded the defendant’s
breach of its “duty of good faith and fair dealing by unjustified hindrance” of
contract performance); In re Econ. Lodging Sys., Inc., 226 B.R. 840, 844 (Bankr.
N.D. Ohio 1998) (stating that a breach of contract may occur where “one party to a
contract wrongfully prevents the other party’s performance”), aff’d, 234 B.R. 691
(B.A.P. 6th Cir. 1999); Barrett v. Gilbertson, 827 N.W.2d 831, 840 (N.D. 2013)
(holding that a contractor was excused from performance when homeowners
refused to allow him onto the premises to repair alleged defects in the home’s
construction).
      2
          See. e.g., Kader v. Paper Software, Inc., 111 F.3d 337, 342 (2d Cir. 1997)
                                                                         (continued...)
                                        -51-

      The dissent makes no effort to show that this principle could possibly apply

on our facts. There is no suggestion that IRS personnel wrongfully or purpose-

fully prevented petitioners’ $18,000 check from clearing. The Melaskys appar-

ently delivered the check by walking into an IRS office in Houston, Texas, on a

Thursday. The notice of levy was issued to their bank, apparently by the IRS

Philadelphia service center, on the following Monday.

      This case was presented on cross-motions for summary judgment. Petition-

ers presented no evidence, and there is no plausible basis for inferring, that IRS

officials in Houston “sat on” the check for tactical reasons. There is no evidence

that the Philadelphia service center, when issuing the notice of levy, was aware

that petitioners had tendered this check. As far the record shows, it was a pure

coincidence that the notice of levy was issued four days later. There is simply no

evidence to support the proposition that IRS officials wrongfully breached any




      2
       (...continued)
(“The covenant of good faith and fair dealing, implied in every contract under
New York law, ‘includes an implied undertaking on the part of each party that he
will not intentionally and purposefully do anything to prevent the other party from
carrying out the agreement on his part.’”) (quoting Carvel Corp. v. Diversified
Mgmt. Grp., Inc., 930 F.2d 228, 230 (2d Cir. 1991))).
                                        -52-

duty of good faith and fair dealing by interfering with the Melaskys’

“performance.”3

      Regardless of what one thinks about the “exception to the exception to the

general rule” that the dissent fashions, the SO did not commit an error of law or

abuse his discretion in any other way. The law is clear in collection due process

cases that an SO does not abuse his discretion when he relies on accurate infor-

mation appearing on the taxpayer’s account transcripts and applies valid IRS rules

and procedures. See Craig v. Commissioner, 119 T.C. 252, 262 (2002); May v.

Commissioner, T.C. Memo. 2014-194, 108 T.C. (CCH) 324, 326, aff’d sub nom.

Best v. Commissioner, 102 F. App’x 615 (9th Cir. 2017); Vines v. Commissioner,

T.C. Memo. 2006-258, 92 T.C.M. 460, 463; Zapata v. Commissioner, T.C.

Dkt. No. 28931-09 L, 2016 WL 9582709 (Aug. 5, 2016) (Holmes, J.) (holding that

an SO properly applied a valid revenue procedure to the record before her and thus

did not abuse her discretion).

      Petitioners’ account transcripts showed that the $18,000 credit to their 2009

account had been reversed because the bank dishonored their check. That in-

      3
       This case bears no resemblance to Parrish v. United States, 2 A.F.T.R.2d
(RIA) 5656 (W.D. Mo. 1958), cited infra dissenting op. p. 76. The taxpayer’s
check in that case was treated as a payment where the IRS received the check and
then lost it. This case differs from that one in two respects: Here there is no
evidence of IRS negligence, and there the check was not dishonored by the bank.
                                         -53-

formation was correct. The IRS had received levy proceeds of $21,182 and had

applied those proceeds to 1995. That information was also correct. A revenue

procedure and related guidance instruct IRS officers to apply levy proceeds “to

periods in the order of priority that the Service determines will serve its best

interest.” Rev. Proc. 2002-26, sec. 3.02, 2002-1 C.B. 746, 746. Generally, the

Government’s best interest will be served by applying levy proceeds “to the oldest

tax, oldest penalty, and oldest interest, in that order until fully used.” Chief

Counsel Advice 201341034 (Oct. 11, 2013). Consistent with this guidance, the

SO determined that the IRS had properly applied the levy proceeds to petitioners’

1995 tax year. On the basis of IRS procedures and the information before him, the

SO plainly did not abuse his discretion in declining petitioners’ request “to

transfer the levy proceeds to the 2009 tax year.”

      Petitioners did not advance, in their presentations to the SO, the legal theory

enunciated by the dissent. The only time petitioners addressed the relevance of the

$18,000 check was in the statement attached to their Form 12153 request for a

CDP hearing. There they stated their belief “that the statute of limitations on col-

lection may have expired with respect to the taxable years 1995 and 1996.” Peti-

tioners recited the facts about tendering the $18,000 check, designating that check

to their 2009 tax liability, and the ensuing levy on their bank account. Their legal
                                         -54-

argument consisted of the following: “Unfortunately, the IRS had not cashed

Taxpayers’ $18,000.00 check by the time of the levy. Taxpayers request that the

IRS apply the levy proceeds to the Form 1040 for 2009.”

      There were numerous subsequent communications between the SO and peti-

tioners’ counsel (the administrative file is 600+ pages long). But all of those com-

munications concerned petitioners’ request for a collection alternative in the form

of an installment agreement. There was no subsequent reference to the $18,000

check, apart from the SO’s discussion of this point in the notice of determination.

      From the statement attached to their Form 12153, it appeared that petition-

ers were advancing one of two contentions: (1) that the IRS’ application of the

$18,000 payment to 1995 was erroneous because the period of limitations on col-

lection had expired for that year or (2) that the IRS, as a matter of equity, should

transfer the levy proceeds to their 2009 account. The SO did not abuse his discre-

tion in rejecting those two contentions. The first contention was factually incor-

rect because the period of limitations for 1995 had not expired. And petitioners

supplied no legal basis for their request that the SO apply the levy proceeds to

2009. As the SO explained, that payment was involuntary, and the IRS was fully

justified in applying it to 1995, the oldest open year showing a tax liability.
                                        -55-

      Petitioners did not advance, at any point during the CDP proceeding, the

legal theory that the dissent announces--that the $18,000 check, despite being dis-

honored by petitioners’ bank, was nevertheless a “payment” that the IRS was re-

quired to apply to their 2009 tax year. Petitioners did not contend that the $18,000

check was a “payment” that the IRS was required to apply to 2009. Rather, they

made a “request [that] the IRS apply the levy proceeds,” i.e., $21,182, from 1995

to 2009. The SO did not commit legal error by failing to address an argument

petitioners did not make.

      The dissent invokes the Chenery doctrine, but the invocation of that doc-

trine seems a bit ironic here. See dissenting op. p. 61 (citing SEC v. Chenery

Corp., 332 U.S. 194 (1947)). The Chenery doctrine teaches that an administrative

agency must set forth the grounds on which it relied when making its decision,

with no “post hoc rationalizations” allowed. See Burlington Truck Lines, Inc. v.

United States, 371 U.S. 156, 168 (1962) (citing Chenery Corp., 332 U.S. at 196).

The SO clearly did set forth the grounds on which he relied: (1) petitioners’

$18,000 payment was properly reversed when their bank dishonored their check

and (2) the $21,182 of levy proceeds represented an “involuntary payment” that

the IRS was free to apply as it saw fit. As the Court ably shows, the SO was

correct on both counts.
                                         -56-

      It is our dissenting colleague who propounds the “post hoc rationalization”

here. He advances an argument that petitioners never made during the CDP hear-

ing. And he supports that argument with no plausible legal authority whatsoever.

His assertion that the SO abused his discretion in failing to apprehend and accept

an unprecedented legal argument that petitioners did not make is administrative

law run amok.

      In this case the IRS used a statutorily authorized collection method that hap-

pened to reach petitioners’ bank before their check did. Under longstanding IRS

practice, the levy proceeds constituted an involuntary payment that the IRS was

free to apply as it saw fit. The SO did not abuse his discretion in so concluding.

In concluding otherwise, the dissent would create an ill-founded equitable excep-

tion ginned up to suit the peculiar facts of this case. This is an exercise in what

Justice Scalia might have described as “interpretive jiggery-pokery,” King v. Bur-

well, 576 U.S. __, __, 135 S. Ct. 2480, 2500 (2015) (Scalia, J., dissenting), and
                                         -57-

would be ill advised in any Tax Court opinion. It would be particularly inappro-

priate in a CDP case where we are reviewing agency action for abuse of

discretion.4

    THORNTON, MARVEL, GUSTAFSON, KERRIGAN, BUCH, NEGA,
PUGH, and ASHFORD, JJ., agree with this concurring opinion.




      4
        The dissent wholly mischaracterizes the opinion of the Court by asserting
that the “rule of law” it adopts is that a check tendered to the IRS “doesn’t count if
the taxpayer involved is really, really bad.” See dissenting op. p. 67. This
assertion is so out of line that one is inclined to let it twist in the wind. But at the
risk of dignifying it with a response, I will offer a brief one. The Court’s analysis
of the “bounced check” issue is based on two established legal propositions: (1) a
check tendered by a taxpayer does not constitute a “payment” if the check is
dishonored and (2) the IRS may apply levy proceeds as determined to be in its best
interest. Evaluation of the taxpayer’s character has nothing to do with this. The
fact that the Melaskys had been delinquent in their tax obligations is notable only
in assessing what might be thought the equities of the case. Since the Melaskys
had been subject to previous IRS collection action and had numerous open tax
years, they were aware of the risk that their bank account might be levied upon at
any time. Had they wanted to ensure that their $18,000 payment would be applied
as they wished, they could have tendered to the IRS (for example) a cashier’s
check. They did not, and they thus assumed the risk that materialized. Even if this
case were decided on the loosey-goosey equitable turf that the dissent proposes, it
is not clear to me that the Melaskys should win. But our decision must be based
on the law, and the Court’s analysis of the legal issues would be exactly the same
regardless of the taxpayers’ compliance history.
                                        - 58 -

      BUCH and PUGH, JJ., concurring: We agree with the result as applied to

the facts of this case and write separately to emphasize what we understand to be

the limited scope of the opinion of the Court.

      The material facts can be summarized very briefly. The Melaskys had long-

outstanding liabilities for which they received multiple notices of intent to levy

and for which they entered into and defaulted on multiple installment agreements.

The Melaskys hand-delivered a check to the Commissioner on January 27, 2011, a

Thursday. When tendering that check, the Melaskys requested that it be applied

against their 2009 liability. The IRS issued a notice of levy to the Melaskys’ bank

two business days later, on Monday, January 31, 2011. The Commissioner applied

the levy proceeds against the oldest outstanding liability, which was from 1995.

When the Commissioner later attempted to process the check, it bounced.

      The levy occurred very shortly after the check had been tendered, which

meant that the check was dishonored. By choosing to tender a personal check

rather than a certified check or money order, the Melaskys ran this risk; ever since

they had gotten the notice of intent to levy (and then defaulted on installments),

they had run the risk that the IRS would levy on their accounts and any of their

checks would bounce. There is no evidence that the Commissioner unduly

delayed in processing the check or that the Commissioner acted in a manner so as
                                       - 59 -

to purposefully avoid petitioners’ designation of payment. Such action (or

inaction, as the case may be) might be viewed as running afoul of Rev. Proc.

2002-26, sec. 3.01, 2002-1 C.B. 746, 746, which requires the Commissioner to

apply a payment as designated:

      If additional taxes, penalty, and interest for one or more taxable
      periods have been assessed against a taxpayer (or have been mutually
      agreed to as to the amount and liability but are unassessed) at the time
      the taxpayer voluntarily tenders a partial payment that is accepted by
      the Service and the taxpayer provides specific written directions as to
      the application of the payment, the Service will apply the payment in
      accordance with those directions.

We do not read the opinion of the Court to foreclose finding an abuse of discretion

if evidence were to show that, through negligence or malfeasance, the

Commissioner circumvented his own revenue procedure for designating payments.

This case, however, does not present those facts.

      GUSTAFSON and PARIS, JJ., agree with this concurring opinion.
                                       - 60 -

      HOLMES, J., dissenting: It is the Melaskys’ singular misfortune to have a

case that raises four unresolved questions, any one of which would have merited a

reviewed opinion.1 But the Court has concluded that they are really, really bad

taxpayers and, in today’s Opinion, we again swim against the mainstream of

administrative law to try to make sure that the best arguments in support of the

Melaskys’ position--indeed, the best articulation of what exactly those issues are--

sink without a trace. Until today, we have consistently agreed that we can uphold

an SO’s determination in a CDP case only on the grounds he actually relied on

when making his determination. See Antioco v. Commissioner, T.C. Memo.

      1
         There may even be a fifth. The Commissioner assessed a penalty against
the Melaskys under section 6657 for tendering the check the IRS made bounce.
This prompts the question of whether the settlement officer (SO) met the
verification requirement of section 6330(c)(1) in upholding the assessment of that
penalty. See Hoyle v. Commissioner, 131 T.C. 197, 202-03 (2008) (“[T]his Court
will review the Appeals officer’s verification under section 6330(c)(1) without
regard to whether the taxpayer raised it at the Appeals hearing”), supplemented by
136 T.C. 463 (2011). The bad-check penalty is presumably a penalty to which the
supervisory-approval requirement of section 6751(b)(1) applies--it’s not an
addition to tax under section 6651, 6654, or 6655, and there’s no indication that
it’s automatically calculated through electronic means--but there’s no evidence in
the administrative record that the SO verified that the Commissioner complied
with section 6751(b)(1) when he assessed the bad-check penalty against the
Melaskys. Cf. Blackburn v. Commissioner, 150 T.C. ,    (slip op. at 9-10)
(Apr. 5, 2018). The Melaskys, however, didn’t assign error to this potential
problem with verification, which means it might be conceded. See Tax Court Rule
331(b)(4); Lloyd v. Commissioner, T.C. Memo. 2017-60, at *7 n.3; Dinino v.
Commissioner, T.C. Memo. 2009-284, 2009 WL 4723652, at *7. We leave this
question unanswered today.
                                       - 61 -

2013-35, at *24-*25; Jones v. Commissioner, T.C. Memo. 2012-274, at *22-*23;

Salahuddin v. Commissioner, T.C. Memo. 2012-141, 2012 WL 1758628, at *7.

We likewise held in a recent reviewed opinion that we would follow the same rule

in whistleblower cases. See Kasper v. Commissioner, 150 T.C. ,    (slip op. at

24-25) (Jan. 9, 2018).

      This is the unexceptionable Chenery rule: The administrative-law principle

that says “a reviewing court, in dealing with a determination or judgment which an

administrative agency alone is authorized to make, must judge the propriety of

such action solely by the grounds invoked by the agency.” SEC v. Chenery Corp.

(Chenery II), 332 U.S. 194, 196 (1947) (describing its holding in SEC v. Chenery

Corp. (Chenery I), 318 U.S. 80 (1943)). This means that the SO must clearly set

forth the grounds on which he made his determination, so that we don’t have to

guess. See id. at 196-97. We should not uphold the notice of determination

“simply because findings might have been made and considerations might be

disclosed which might justify his ultimate conclusion.” Antioco, at *25 (citing

Chenery I, 318 U.S. at 93-94).

      But that’s what we do with three of the four questions we answer today:2

      2
        The reference in the opinion of the Court to Chenery II, see op. Ct. p. 22,
reads like an afterthought. It also cites Bowman Transp., Inc. v. Arkansas-Best
                                                                       (continued...)
                                        - 62 -

      !       Can the IRS make a voluntary payment into an involuntary payment
              by making the check bounce?

      !       Can an SO ignore internal IRS guidance in requiring the liquidation
              of even illiquid assets before considering a collection alternative?

      !       How should a nonlawyer SO decide complicated questions of Texas
              testamentary law in calculating how much the Melaskys could pay?

      For each of these questions, I review first what the SO actually did, then

how we go about justifying his answers in ways that he didn’t, and then what I

think the right result should be.

                                          I.

                                          A.

      I begin with the check that the IRS made bounce. The administrative record

shows that on January 27, 2011, the Melaskys walked into an IRS office with a

check for $18,000. They asked to apply it against their 2009 tax liability. It

would’ve paid their whole liability for that year.3 The IRS admits that it got this


      2
       (...continued)
Freight Sys., Inc., 419 U.S. 281, 286 (1974), for the Chenery modifier that an
agency’s “decision of less than ideal clarity” will be upheld “if the agency’s path
may reasonably be discerned.” See op. Ct. p. 22. But there’s nothing else in the
opinion of the Court that shows it actually relied on these fundamental
administrative-law principles. It instead provides its own reasons to uphold the
SO’s determination that had little to do with the explanation provided by the SO.
      3
          The majority says that the Melaskys owed slightly more than $18,000
                                                                      (continued...)
                                       - 63 -

check. IRS records show that it posted the $18,000 payment to the Melaskys’

2009 account on that same day. These records then show a reversal of that same

amount because the check bounced. Why did it bounce? Here we have an

unusual, but undisputed, fact--on January 31, the IRS sent a notice of levy to the

Melaskys’ bank. This notice froze their entire balance and, when the IRS executed

the levy sometime after January 31, made the Melaskys’ check bounce. The IRS

then applied the entire balance that it got with the levy against the Melaskys’ 1995




      3
        (...continued)
when they tendered their check, see op. Ct. p. 6, which I guess (because it doesn’t
say) the majority determined from the notice of intent to levy (NIL) in the
administrative record. The NIL is dated January 31, 2011--only four days after the
Melaskys tendered their check--and it does show a 2009 balance of $18,423.97.
But one can’t stop there: The NIL also has a pay-by date of February 24, 2011,
and the 2009 balance is the amount that would be due as of that date, not the date
of the notice. See Internal Revenue Manual (IRM) pt. 5.11.1.2.2 (Dec. 11, 2009).
According to the NIL, on the February 24, 2011 pay-by date the Melaskys would
have had an assessed balance of $17,760.60, accrued interest of $170.62, and
accrued late-payment penalty of $492.75. Those numbers include a month’s worth
of interest and an additional 0.5% late-payment penalty that would’ve accrued on
the Melaskys’ account between January 27 and February 24, 2011. See sec.
6651(a)(2); sec. 301.6651-1(a)(2), Proced. & Admin. Regs. If there was a
difference between the amount the Melaskys paid and the amount they owed, it
was slight indeed. In their cross-motion for summary judgment the Melaskys
asserted that their $18,000 check would’ve fully paid their liability--an assertion
that the Commissioner didn’t dispute. (And we do note that this arithmetic
problem doesn’t change the result or reasoning of any of the opinions released
today.)
                                       - 64 -

tax liability on February 28. To add injury to this injury, the IRS also charged the

Melaskys $360 as a penalty for writing a bad check.4

      The relevant section of the Code is 6311(b), which provides that if a check

“is not duly paid, or is paid and subsequently charged back to the Secretary, the

person by whom such check * * * has been tendered shall remain liable for the

payment of the tax * * * to the same extent as if such check * * * had not been

tendered.” This section governs the classic case of a check returned because of

insufficient funds, but does it govern here? Look at it from the Melaskys’

perspective--they had more than $20,000 in the account on which they drew the

check. The check was for $18,000. The IRS got $18,000 from that very account.

How can one say that the check was not “duly paid”?

      Here’s the complete “analysis” in the notice of determination: “The levy

proceeds are considered an involuntary payment and therefore can be applied by

the IRS in the best interest of the government. The taxpayer’s request to transfer

the levy proceeds to the 2009 tax year is denied.” No mention of section 6311; no


      4
        Section 6657 gives the IRS the power to impose a penalty of 2% of the
amount of the check, unless it’s less than $1,250, in which case the penalty is $25
(or the amount of the check if it’s for less than $25). I note without comment that
section 6657 also states: “This section shall not apply if the person tendered such
instrument in good faith and with reasonable cause to believe that it would be duly
paid.”
                                        - 65 -

discussion of what the phrase “duly paid” means in this context. This is, in short,

a classic example of an agency’s begging the relevant question. See, e.g., Puerto

Rico Higher Educ. Assistance Corp. v. Riley, 10 F.3d 847, 853 (D.C. Cir. 1993)

(remand where agency “failed to explicate both its interpretation of the [relevant]

statute and its reasons for excluding from consideration many of the factors”

raised by other party); Philadelphia Gas Works v. FERC, 989 F.2d 1246, 1250-51

(D.C. Cir. 1993) (remand where agency gave inadequate explanation for its

conclusions, “leav[ing] regulated parties and a reviewing court completely in the

dark as to the core of * * * [its] reasoning and its relationship to past precedent”);

Carolina Power & Light Co. v. FERC, 716 F.2d 52, 55-56 (D.C. Cir. 1983)

(remand where agency dismissed “[i]n conclusory language,” or completely failed

to mention, the other party’s arguments, making it “difficult, if not impossible, for

* * * [the] court to intelligently perform its assigned reviewing function and to

discern the path taken by an agency in reaching its decision”).5 Such an

inadequate explanation of its reasoning is why we should remand this case to IRS

Appeals after instructing it on the proper construction of that section. See 5


      5
        Because the Melaskys filed their Tax Court petition before December 18,
2015--the effective date of section 7482(b)(1)(G)--it’s likely the appropriate
appellate venue for this case is the D.C. Circuit. See Byers v. Commissioner, 740
F.3d 668, 675-77 (D.C. Cir. 2014), aff’g T.C. Memo. 2012-27.
                                       - 66 -

U.S.C. sec. 706 (“reviewing court shall decide all relevant questions of law,

interpret constitutional and statutory provisions, and determine the meaning or

applicability of the terms of an agency action”).

                                         B.

      This should also be a situation where we apply Chenery. But instead of

examining the SO’s reasoning--or, more precisely, lack of reasoning--we create

today a new rule of law. This isn’t a construction of the phrase “duly paid”--the

majority also fails to engage in a discussion of what that phrase means and is even

unwilling to accept the simple statement that the IRS caused the Melaskys’ check

to bounce.6 Instead, we are told: “Respondent did not cause petitioners’ check to

bounce; petitioners’ check bounced because they owed and have chronically failed

      6
         Instead of engaging in its own statutory construction of the phrase “duly
paid”--or, indeed, even acknowledging the relevant statute exists--the opinion of
the Court mischaracterizes my statutory construction of that undefined phrase as
an “equitable exception.” See op. Ct. p. 28. Judge Lauber in his concurrence also
ignores the relevant statute and engages in no statutory construction, but claims
that I’ve relied on some “equitable principle” rather than a reasoned analysis of the
meaning of “duly paid.” See Lauber op. p. 49. He calls me a “strict
constructionist,” see id. p. 48, and I can’t disagree. But we textualists do “pay
attention to the glosses often put on language (even in ordinary usage), the
specialized connotations of established terms of art, and the background
conventions that sometimes tell readers how to fill in the gaps inevitably left in
statutory directions.” John F. Manning, “Textualism and the Equity of the
Statute,” 101 Colum. L. Rev. 1, 109 (2001). I’ve found a background principle
that fills the gap here for an undefined term in the relevant statute--a statute the
majority doesn’t even bother citing.
                                           - 67 -

to pay various taxes, a portion of which was collected by levy after respondent’s

many attempts at compromise failed to reach a voluntary resolution.” See op. Ct.

pp. 28-29.7

      To a reasonably intelligent speaker of English, “causing a check to bounce”

means writing a check that isn’t honored because the account either doesn’t exist

or contains insufficient funds. See Black’s Law Dictionary 287 (10th ed. 2014).

It does not, or at least not necessarily, include the payee’s taking money from the

account in a different way and then presenting the check. It certainly doesn’t

include any notion of failing, much less “chronically failing,” to pay income tax.

Or maybe “various” taxes. Or maybe only after “many attempts at compromise

failed to reach a voluntary resolution.”

      The rule of law we identify and apply today is that a voluntary payment,

even if it precedes a payment by levy, doesn’t count if the taxpayer involved is

really, really bad. Maybe a taxpayer who was really bad, but not really, really

bad--perhaps one who defaulted on only one installment agreement, or one who

      7
         Judges Buch and Pugh recognize in their concurrence that there’s
something missing in the majority Opinion, but they, too, fail to properly apply
Chenery. They might find that the SO abused his discretion if there was evidence
that the Commissioner was negligent or malfeasant in cashing the check, see Buch
& Pugh op. p. 59, but the record shows that the SO didn’t even consider that
possibility. How can we determine whether the SO was right about something he
failed to consider?
                                        - 68 -

had a 10-year-old tax debt instead of a 16-year-old tax debt--might be able to

argue that the IRS caused his check to bounce.8 Or if a taxpayer tendered a check

one month, six months, or a year before the payment by levy, perhaps he could

then argue that the IRS caused his check to bounce because it certainly should’ve

cashed it by then. But that’s not the Melaskys--nope, they were really, really bad

taxpayers, and the majority fails to set any restrictions on how long the IRS has to

cash a check before levying on the same account. So we blame the bouncing on

them and don’t even have to think about who caused their check to bounce and

what consequences that might have on how to apply the relevant section of the

Code.

                                          C.

        This turns out to be a genuinely difficult question of law. If the Melaskys

are right that there shouldn’t be any unpaid liability for 2009, then our job is easy.

The SO would surely have abused his discretion in upholding a levy to collect tax

that was already paid. The question of whether it was already paid turns on

whether the payment was voluntary or involuntary. The parties agree that the

        8
        Or maybe not. The majority also asserts that “in any event respondent had
no legal obligation to ensure that petitioners’ check was deposited before the levy
occurred.” See op. Ct. p. 28. In which case, even saintly taxpayers are going to
have a problem in the future when the IRS is grossly dilatory in depositing checks
unless Judges Buch and Pugh’s views prevail.
                                        - 69 -

Commissioner is free to apply payments that are involuntary against whatever

outstanding tax liability he wishes, see Amos v. Commissioner, 47 T.C. 65, 69

(1966), and also agree that taxpayers are free to apply payments that are voluntary

against whatever outstanding tax liability they wish, see Wood v. United States,

808 F.2d 411, 416 (5th Cir. 1987). The parties also don’t dispute the timeline--the

Melaskys hand delivered a check on January 27, 2011, and directed it be applied

to pay off their entire 2009 tax liability.9 The IRS then sent a notice of levy to

their bank on January 31, 2011, before it tried to cash the check in the normal way.

The check bounced because the bank froze the account. The IRS got the money in

the account, including the money it would have been paid if it had presented the

check in the ordinary way, but treated the whole value of the account as an

involuntary payment and applied that entire amount against the Melaskys’ 1995

tax liability.




       9
        There are additional procedural requirements to properly designate
voluntary payments: A taxpayer must, for example, provide “specific written
directions as to the application of the payment” when tendering it. Rev. Proc.
2002-26, sec, 3.01, 2002-1 C.B. 746, 746. The administrative record doesn’t
include a copy of the $18,000 check or any other evidence of specific written
directions. The Commissioner in his brief, however, admitted that the Melaskys
directed the payment be for 2009 and the IRS originally applied it to that year.
This means that he has waived any objection to the Melaskys’ possible failure to
attend to these procedural niceties.
                                          - 70 -

         Given this timeline, the first question is: when did the IRS “receive” the

Melaskys’ payment? The Commissioner cites no authority at all to address why

chronological order shouldn’t apply here. The Code and regulations specifically

allow the IRS to accept payment of taxes via check. See sec. 6311(a); sec.

301.6311-1(a)(1), Proced. & Admin. Regs. Neither of these provisions, however,

addresses when a payment by check is deemed to be received, with two possible

options being the tender date and the clearing date.10 To help solve this mystery, I

would turn to caselaw about similar situations where the date of payment was in

issue.

         Start with some basics. In Richardson v. Smith, 301 F.2d 305, 306 (3d Cir.

1962), the Third Circuit held that the date of tender was the payment date. The

taxpayer there gave the IRS a check on April 1, but the IRS stamped a receipt for

it April 10 (the receipt also showed the April 1 date, but less conspicuously). Id.

at 305. The taxpayer wanted to file a refund claim, and the claim’s timeliness

depended on the payment date. See id. The Commissioner himself argued “that

the date was April 1, which was the date the check was received.” Id. at 306. The

court agreed, noting that both the April 1 and April 10 dates showed up on the


         10
       Credit cards do have a specific regulation governing when payment is
deemed received. See sec. 301.6311-2(b), Proced. & Admin. Regs.
                                        - 71 -

receipt, and despite the confusion, the date the Commissioner received the check

prevailed. Id.

      York v. United States, 636 F. Supp. 544 (N.D. Ga. 1986), dealt with a

similar issue. The United States claimed that the taxpayer’s lawsuit was filed too

late because more than two years had passed since the taxpayer paid the tax. See

id. at 545. The IRS received a check from the taxpayer on September 4, 1981, and

the taxpayer didn’t file a petition until September 13, 1983. Id. The taxpayer

argued the petition was nonetheless timely because his bank didn’t debit his

account until September 14, 1981. Id. The court found for the Commissioner and

concluded that “[s]ection 6311 does not specify that the date the check clears is

the date of payment. For the purposes of this suit, the court finds that the date on

which the IRS received [the taxpayer’s] check, at the latest, is the date of

payment.” Id.11

      These cases rely on an important assumption--that the check actually clears

in the normal course. Does the payment date change in situations where the IRS

      11
         This idea even dates back to before the 16th Amendment and the income
tax. In reviewing a case about whether Virginia had to accept coupons issued by
the state in payment of taxes, the Supreme Court said: “It is well settled by many
decisions of this court that, for the purpose of affecting proceedings to enforce the
payment of taxes, a lawful tender of payment is equivalent to actual payment,
either being sufficient to deprive the collecting officer of all authority for further
action.” Poindexter v. Greenhow, 114 U.S. 270, 281-82 (1885) (emphasis added).
                                        - 72 -

tries to cash the check and it doesn’t clear? The answer is yes. In this situation,

the longstanding principle has been to ignore the tender date of the dishonored

check. Section 6311(b) provides that if a check “is not duly paid, or is paid and

subsequently charged back to the Secretary, the person by whom such check * * *

has been tendered shall remain liable for the payment of the tax * * * to the same

extent as if such check * * * had not been tendered.” See also Weber v.

Commissioner, 70 T.C. 52, 57 (1978) (“But where the checks were not presented

and honored in due course, this Court has held that no payment ever occurred

because the condition upon which the conditional payment rested was never

satisfied”); Second Nat’l Bank of Saginaw v. United States, 39 F.2d 759, 760 (Ct.

Cl. 1930) (“The day on which the collector receives the check will be considered

the date of payment so far as the taxpayer is concerned, unless the check is

returned dishonored”) (quoting regulation); In re Bliss College, 39 A.F.T.R.2d

(RIA) 77-1529 (D. Me. 1977) (“The Court concludes that the deposit of [the

taxpayer’s] check, which was subsequently dishonored, did not constitute payment

of [the taxpayer’s] tax liability”). This idea certainly makes sense--we won’t hold

either the taxpayer or the IRS to a payment date if the IRS doesn’t actually get the

money. Any other conclusion would lead to absurd results, such as allowing

taxpayers to avoid late-payment penalties by tendering bad checks by the due date.
                                         - 73 -

So if the general rule is that the date of a payment made by check is the tender

date, there’s an exception if the check doesn’t clear.

      The majority does a fine job of iterating and reiterating this general rule and

its exception. See op. Ct. pp. 23-27. It cites Estate of Hubbell v. Commissioner,

10 T.C. 1207 (1948), which asked whether a state-income-tax deduction was

available on a decedent’s final tax return for New York taxes the decedent paid

with a check that the bank didn’t honor because the check wasn’t presented for

payment until after his death. We held under the general rule and its exception

that the estate couldn’t take the deduction on the decedent’s final return; we also

noted, though, that “taxes [in New York] must be paid in money * * * a tax

collector has no authority to accept checks.” Id. at 1208. The other T.C. Opinions

the majority cites--Estate of Belcher v. Commissioner, 83 T.C. 227 (1984), and

Estate of Spiegel v. Commissioner, 12 T.C. 524 (1949)--similarly dealt with the

proper time for taking deductions for payments made by check to parties other

than the IRS, and used the general rule and its exception to find the answer. The

Memorandum Opinion that the majority cites, Vanney Assocs., Inc. v.

Commissioner, T.C. Memo. 2014-184, at *6-*7, talks about the general rule and

its exception, but its holding is based on a different rule that applied to that case’s

unusual facts: “[T]he relation-back doctrine is inapplicable where the payee
                                        - 74 -

knows the payor has insufficient funds and therefore refrains from cashing the

check.” The majority also found a Supreme Court of Texas case--Muldrow v.

Texas Frozen Foods, Inc., 299 S.W.2d 275 (Tex. 1957)--exceedingly persuasive.

The majority says: “There would seem to be no reason to treat a Texas check

differently for Federal tax purposes from the way the Texas Supreme Court would

treat it for State tax purposes.”12 See op. Ct. p. 27. Well, yes there is. Texas

Frozen Foods, Inc. turned on an old quirk of Texas law that, “[i]n the absence of a

constitutional or statutory provision authorizing payment in some other medium,

taxes must always be paid in money.” See Texas Frozen Foods, Inc., 299 S.W.2d

at 277 (distinguishing contrary caselaw in “jurisdictions which have statutes

authorizing the payment of such obligations by check”); cf. Cantlay & Tanzola,

Inc. v. Ingels, 88 P.2d 141, 142 (Cal. Ct. App. 1939) (check for car tax “in effect

honored and paid” when backed by sufficient funds at time of tender though

bounced at time of presentment).

      All of these cases, plus the Texas cases the majority cites, plus my

conclusion as to the general rule on payment date fail to account for one specific

fact in this case. Unlike the taxpayers in Bliss College, Vanney Assocs., Inc., and

      12
         The majority did not consider the “administrative nightmare” that could
follow from relying, or even appearing to rely, on state common law to resolve this
issue. See, e.g., Trout v. Commissioner, 131 T.C. 239, 250-51 (2008).
                                        - 75 -

Texas Frozen Foods, Inc., who wrote checks without sufficient funds to cover

them at the time they were written, the Melaskys had no reason to think they didn’t

have sufficient funds to cover their check when they wrote it. The Commissioner

did in fact get the money the Melaskys intended for him to get when they

delivered their check. It’s just that the IRS treated the check as having bounced

and characterized the entire amount of money in the account as having been seized

by levy. There is no question that the Melaskys’ check would not have bounced

had the IRS cashed it before the levy. Or, indeed, that the IRS would’ve respected

the Melaskys’ voluntary-payment instructions had they paid instead by cashier’s

check. See, e.g., Rogers v. McDorman, 521 F.3d 381, 383 (5th Cir. 2008) (citing

Texas law for proposition that cashier’s check is essentially as good as cash).13

Now I don’t find anything that the IRS did blameworthy: Given the size of the

IRS, no one would be surprised to learn that the right hand of the IRS not only

doesn’t know what the left hand of the IRS is doing, but that the left hand even




      13
         Note, however, that as far back as almost 70 years ago our Court was
already concerned about forcing such inconvenient payment methods on
taxpayers--methods that “would subject the public to vast inconvenience, and to
increased risk even.” See Estate of Spiegel, 12 T.C. at 529.
                                         - 76 -

exists. What doesn’t change, however, is that the IRS itself made the check

bounce.14

      So one should ask: Is there a background principle of law that creates an

exception to the exception to the general rule? I think there is. In Parrish v.

United States, 2 A.F.T.R.2d (RIA) 5656 (W.D. Mo. 1958), the taxpayer mailed a

check to the IRS for his 1947 tax liability. The IRS received the check but lost it.

A few years later the IRS assessed interest against the taxpayer for his 1947 tax

liability. The taxpayer sent in another check under protest. The court held that the

taxpayer paid his tax when he originally mailed in the first check and that he

wasn’t liable for any interest. It was the IRS’s fault the taxpayer’s liability

remained unpaid, the court reasoned, and when the error was fixed, the taxpayer

was deemed to have paid the tax when he originally sent in the check. And

Cantlay & Tanzola, 88 P.2d at 142, actually held that (at least where there is a

statute allowing payment of taxes by check) even a bank’s mistake in refusing

payment on a check that, when tendered to the government, had sufficient funds to




      14
          The IRS is but one organization, though Judge Lauber might prefer to
treat its different offices as unrelated third parties. See Lauber op. p. 51 (focusing
on fact that the Melaskys tendered their check at a Houston IRS office and the
levy was issued days later by a Philadelphia IRS office).
                                        - 77 -

back it is not enough to hold that the tax debt was not paid when tendered--even

though, unlike the IRS here, the taxing authority didn’t get paid till months later.

      I recognize that there’s a difference between the IRS’s losing a check and

the IRS’s making it bounce by seizing the account on which it’s written--maybe

there’s some kind of institutional negligence in the former. But in this

exceptionally unusual situation we can get some insight by looking outside tax law

and seeing what we can find in more general commercial and contract principles.

An official comment to Uniform Commercial Code section 2-511 notes that “the

taking of a seemingly solvent party’s check is commercially normal and proper

and, if due diligence is exercised in collection, is not to be penalized in any way.”

(Emphasis added.) The implication is that there must be instances where the

manner of cashing lacks due diligence or was unreasonable. Courts have heard

claims of unreasonable delay in cashing checks and reached varying results,15 but

it’s clear that “[t]he cases recognize that what is a reasonable time depends upon

the circumstances of each case.” Curran v. Bray Wood Heel Co., 68 A.2d 712,

718 (Vt. 1949). Although the IRS didn’t hold the Melaskys’ check for long, the

      15
         Compare Bill Munday Pontiac, Inc. v. Satterwhite, 586 S.W.2d 946 (Tex.
Civ. App. 1979) (that creditor held a check for two months before returning it to
the debtor did not affect outcome of case), with Willis v. City Nat’l Bank of
Galveston, 280 S.W. 270 (Tex. Civ. App. 1925) (finding it unreasonable for the
creditor to retain check for more than one year).
                                        - 78 -

record shows that the IRS was about to levy on the Melaskys’ bank account when

it accepted their check without objection.

      Common law generally prohibits one party to a contract from interfering

with the other party’s performance. Not only does this prohibition excuse the

injured party from performing, but it even gives that party an action for breach

against the interfering party. See, e.g., Cox v. Mortg. Elec. Registration Sys., Inc.,

685 F.3d 663, 671 (8th Cir. 2012) (stating that under Minnesota law, “contract

performance is excused when it is hindered or rendered impossible by the other

party”) (internal quotations omitted); In re Econ. Lodging Sys., Inc., 226 B.R. 840,

844 (Bankr. N.D. Ohio 1998) (citing Texas law and concluding that when “one

party to a contract wrongfully prevents the other party’s performance, that action

constitutes a breach of contract entitling the party wronged to recover damages for

that breach”). I understand that all such cases are state court cases or federal cases

applying state law. But the common law on this point seems truly common among

the various sovereigns in our system and suggests a deeper and more general view

across time that “[e]ach party to a contract impliedly agrees not to prevent the

other party from performing and not to render performance impossible.” Barrett v.

Gilbertson, 827 N.W.2d 831, 840 (N.D. 2013) (internal quotations omitted).
                                        - 79 -

      I also recognize of course that there was no express contract here between

the Commissioner and the Melaskys, but the Melaskys did rely on the

Commissioner’s revenue procedure when they tendered their $18,000 check. That

revenue procedure says: “[A]t the time the taxpayer voluntarily tenders a partial

payment that is accepted by the Service and the taxpayer provides specific written

directions as to the application of the payment, the Service will apply the payment

in accordance with those directions.” Revenue Procedure 2002-26, sec. 3.01,

2002-1 C.B. 746, 746 (emphasis added). The revenue procedure’s plain language

seems to indicate that the tender date is what counts; at the very least, in the

unusual circumstance when the Commissioner levies on an account before a

tendered check is cashed, Rev. Proc. 2002-26 creates some ambiguity as to

whether the tender date or the clearing date controls.

      And on that point there was truly a gap in the law, because the IRS did in

fact get the money in the Melaskys’ account. In that sense the check was “duly

paid” under section 6311(b). The Commissioner asserts, and the majority

assumes, that he was paid by levy and not by check. But on the question of what

“duly paid” means when there was neither payment of the check in the ordinary

course nor insufficient funds to pay the check if it had been presented, there is no

command for us to obey in the Constitution, a statute, or a regulation. When that
                                        - 80 -

happens, the default authority to create a reasonable rule falls by long tradition on

the courts when necessary to decide a case. I think that the principles of

noninterference in contract law give us a good rule for this gap when made only a

bit more general--that when a statute binds government and citizen, it should and

does incorporate the background norm that neither should prevent the other from

performing its duty. I would specifically hold in this case that as a matter of law

the IRS should not frustrate a taxpayer’s attempt to make a voluntary payment.

Levying on the very bank account from which a voluntary payment is coming is a

direct interference, and I would create a clear bright-line rule:16 A taxpayer can

      16
           In other words, I would adopt a generally applicable rule of law that
would not only constrain the IRS but would “constrain myself as well.” See
Antonin Scalia, “The Rule of Law as a Law of Rules,” 56 U. Chi. L. Rev. 1175,
1179 (1989). Judge Lauber in his concurrence ignores my bright-line rule; he says
instead that I would create a new rule of law “out of whole cloth, specifically
designed to suit the peculiar facts of this case.” See Lauber op. p. 48 (emphasis
added).
        It is not enough to point out that the Melaskys could’ve made a stronger
argument about reallocating the levy proceeds and conclude that the “SO did not
commit legal error by failing to address an argument petitioners did not make.”
See Lauber op. p. 55. Judge Lauber admits that the Melaskys laid out the relevant
facts for the SO--they tendered an $18,000 check, designated to their 2009
liability, and the IRS levied on their account before cashing the check. Id. p. 53.
He also recognizes that the Melaskys requested the appropriate relief--to reallocate
the levy proceeds to the 2009 tax year. Id. But he thinks the SO didn’t need to
consider any of those facts or their request for relief or the ambiguity of the Code’s
phrase “duly paid;” he was required only to rely on “accurate information appear-
ing on the taxpayer’s account transcripts and appl[y] the IRS rules and
                                                                         (continued...)
                                       - 81 -

apply a voluntary payment to the tax liability of his choosing by tendering a check;

if it bounces, the Commissioner does not need to honor that application; but if the

Commissioner causes the bouncing, he must.17




      16
          (...continued)
procedures.” Id. p. 52.
         One also wonders whether Judge Lauber is suggesting in his concurrence
that the Court apply the framework from Dalton v. Commissioner, 682 F.3d 149,
157 (1st Cir. 2012), rev’g 135 T.C. 393 (2010) and T.C. Memo. 2011-136, to this
issue--asking not whether the SO applied the correct rule of law but whether he
“applied a reasonable view of what the law is or might be.” I would agree that that
framework is appropriate for other questions in this case, see infra p. 106, but
Judge Lauber indicates more generally in his concurrence that an SO doesn’t
abuse his discretion even if he got the law wrong so long as we can say the
taxpayer didn’t perfectly formulate his argument. See Lauber op. p. 54. What
about a taxpayer who argues simply that it’s too late to collect a tax instead of
saying that the statute of limitations on collection under section 6502(a) has
expired? Would an SO abuse his discretion if he ignored that taxpayer’s
argument, even if the taxpayer was right? That seems like a “gotcha” approach to
our CDP review, and an approach that is particularly harmful in cases like this
where our Court needs to clarify the appropriate rule of law for the IRS and
taxpayers. I think the SO abused his discretion on this issue if he failed to
properly apply my proposed generally applicable rule of law, and that’s true even
if it’s the first time we ourselves would be applying that rule. See, e.g., Weiss v.
Commissioner, 147 T.C. 179, 187 (2016), aff’d, 121 A.F.T.R.2d (RIA) 2018-1853
(D.C. Cir. 2018).
      17
        This bright-line rule is also consistent with the plain language of the
Commissioner’s own revenue procedure, which says that, when the Commissioner
accepts a voluntarily tendered check in partial payment of taxes, he must apply the
payment as the taxpayer instructs. See Rev. Proc. 2002-26, sec. 3.01, 2002-1 C.B.
at 746.
                                        - 82 -

      I can sympathize--if only a little--with the Commissioner’s position here.

The Melaskys had a large outstanding tax debt that the IRS has a right to collect.

The IRS did nothing morally wrong or even negligent. But the fact is that the

Melaskys’ check didn’t clear because of something the IRS did. Just as parties to

a contract generally can’t interfere with each other’s performance, I think the best

rule is one that says the IRS generally can’t interfere with a taxpayer’s attempt to

perform his legal obligation to pay the tax he owes. I would therefore hold as a

matter of law that the Melaskys made a tax payment on January 27, 2011. This

payment was voluntary and they designated it to pay their 2009 tax liability. The

IRS should’ve applied the payment as they directed, and the SO abused his

discretion--committed an error of law--when he concluded that the IRS received

an involuntary payment instead.

                                         II.

                                         A.

      The second issue in this case is whether the SO abused his discretion when

he rejected the Melaskys’ proposed collection alternative. He had two alternative

grounds for his decision. The first was that the Melaskys “have not paid over the

equity in all of their assets.” The record shows that this issue arose when he wrote

the Melaskys in December 2011. He asked them to liquidate or borrow against
                                        - 83 -

their assets and to apply the proceeds against their outstanding tax liabilities, and

to do so within two weeks.18 Over the course of the next few months, the

Melaskys were able to liquidate some, but not all, of their assets--even the $9,000

or so in proceeds from a defined-contribution plan that Mrs. Melasky’s father had

made her the beneficiary of, but about which she had been unaware until the CDP

process was underway. The SO extended the deadline until April 2012. Even

with this extension, the Melaskys failed to liquidate an IRA which held $1,588.42;

a 401(k) plan worth $2,283.37; a life-insurance policy whose terms required

cancellation if its small cash value was claimed; and 64 ExxonMobil shares (worth

$2,567.68) jointly owned by Mr. Melasky and his ex-wife and registered directly

with the company.19


      18
       He also asked them to list the value of assets that were in the estate of
Mrs. Melasky’s father. We discuss this problem in the next section.
      19
         Stock registered directly with the issuer is typically more complicated to
sell than the publicly traded stock that most Americans own. The official title
holder of most publicly traded securities, and possessor of most physical stock
certificates, is Cede & Co.--“the nominee name used by The Depository Trust
Company (‘DTC’), a limited purpose trust company organized under New York
law for the purpose of acting as a depository to hold securities for the benefit of its
participants, some 600 or so broker-dealers and banks.” U.C.C. art. 8 (1994)
(prefatory note); see also Calloway v. Commissioner, 135 T.C. 26, 56-57 (Holmes,
J., concurring), aff’d, 691 F.3d 1315 (11th Cir. 2012). “The U.C.C.’s drafters
estimate that somewhere between sixty and eighty percent of publicly traded
securities are held by the brokers and banks that participate in the DTC. If
                                                                        (continued...)
                                        - 84 -

         The Melaskys told the SO that they were just waiting for checks from the

IRA and 401(k) plan. They asked that they be able to keep the life-insurance

policy and simply pay over its cash surrender value of $1,199.98 to avoid its

cancellation. The ExxonMobil stock was a different problem: Mr. Melasky told

the SO that he hadn’t spoken to his ex-wife in decades and that he couldn’t sell the

stock without her. He instead offered to sign over his interest in the stock to the

IRS. Then, before the last deadline passed, the Melaskys gave the IRS a check for

more than $9,000 to be applied against their estimated 2012 tax bill.20

         This voluntary payment for a later year completely confused the SO, who

wrote:




         19
        (...continued)
someone within this large network of brokers sells stock to a purchaser also within
the network, the purchase and sale are netted against each other and the underlying
stock remains in Cede & Co.’s name.” Calloway, 135 T.C. at 57 (Holmes, J.,
concurring) (citing U.C.C. art. 8 (1994) (prefatory note)). When stock is
registered with the issuer, however--as Mr. Melasky’s and his ex-wife’s
ExxonMobil shares were--if the owners wanted to sell, then ExxonMobil (or its
transfer agent) would have to register the transfer. See U.C.C. art. 8 (1994)
(prefatory note). That, of course, would’ve made it more difficult for the
Melaskys to sell the stock quickly.
         20
         IRS guidelines require a taxpayer to be current with tax filing and
payment requirements before he can qualify for an installment agreement. See
Internal Revenue Manual (IRM) pt. 5.14.1.2(8)(f) (Sept. 26, 2008); see also
Giamelli v. Commissioner, 129 T.C. 107, 111 (2007).
                                        - 85 -

      These funds were received by Audrey Melasky in March 2012 as a
      non-spousal beneficiary of her father’s defined contribution plan at
      Methodist Hospital. The asset was not listed on Form 433-A dated
      June 21, 2011. Although this payment is greater than the equity in
      the Exxon stock, Mony Life policy, Charles Schwab account and
      SCH 401k plan, the funds were received from a separate asset.
      Therefore, the taxpayers have not paid over the equity in all of their
      assets.

      Mrs. Melasky’s dad had died less than six months before they filled out the

Form 433 listing their assets, income, and expenses. There is nothing in the record

to suggest that her share of her dad’s old retirement plan was known to her then.

There is nothing in the record to suggest that she wasn’t entitled to apply it against

her estimated 2012 tax bill. There is nothing in the record even to tell us whether

it was taxable to her for 2012, the year when she seems to have received it.

      Yet because it was money received “from a separate asset,” the SO reasoned

that the Melaskys had not “paid over the equity in all of their assets.” He never

considered their alternative of paying over the cash surrender value of the tiny

insurance policy or somehow dealing with the entangled interest Mr. Melasky had

in an odd lot of ExxonMobil stock. This is startling--people pay tax bills from

“separate assets” all the time (e.g., borrowing from credit cards or against the

equity of their homes). Neither party, the majority today, nor my own research has
                                          - 86 -

uncovered anywhere else where this reasoning in a notice of determination is used

as a justification for rejecting a collection alternative.


                                           B.

       This doesn’t stop the Court today from again ignoring the Chenery rule and

coming up with alternative reasons to sustain the SO’s determination. The

majority reasons that “respondent asked petitioners to liquidate their assets and

pay over the proceeds; they had not done so as of April 20, 2012, when the notice

of determination was issued.” See op. Ct. p. 33. On the specific problem of Mr.

Melasky’s jointly owned ExxonMobil stock, the majority sees no abuse of

discretion by the SO because

       [p]etitioners do not contend that Mr. Melasky would have been
       unable to liquidate his interest in that stock by communicating with
       his former spouse, initiating a partition action in the appropriate
       court, or borrowing against his interest in the stock. It was not
       unreasonable for the SO to ask Mr. Melasky to do so. * * *

Id. p. 34 (fn. ref. omitted).

       If the SO had actually relied on this, it sure would have been unreasonable

if, unlike the majority, one considers the value of the assets involved. What

sensible person would start a partition action over an asset worth less than $3,000?

What is unreasonable about paying over the value of an insurance policy rather
                                        - 87 -

than requiring it to be surrendered and canceled? How could Mr. Melasky even

get a secured loan on a jointly owned asset not part of the DTC system? And what

does any of this have to do with the actual reasoning of an SO who stated that the

failure to liquidate any asset, or make payments from a separate asset, entitled him

to reject a collection alternative out of hand?

                                          C.

      Let us return again to a proper review of this issue under Chenery. The SO

concluded that the Melaskys were ineligible for a PPIA because they didn’t

liquidate all their assets by his deadline. He explained in the notice of

determination that he followed the IRM because, before granting a PPIA, “equity

in assets must be addressed and, if appropriate, be used to make payment.” See

IRM pt. 5.14.2.1(2) (Mar. 11, 2011). There’s certainly good reason to make

taxpayers use the equity in their assets before entering into installment agreements,

especially PPIAs. Without such a rule, taxpayers could build up equity and claim

they can’t pay past-due taxes. But the system recognizes that some assets are very

hard for their owners to use to pay taxes, and the IRM recognizes that “[a] PPIA

may be granted if a taxpayer does not sell or cannot borrow against assets with

equity.” Id. pt. 5.14.2.1.2(2).
                                        - 88 -

      The record shows that none of that was considered here. The SO didn’t

exercise the discretion he had to consider a collection alternative even if some

illiquid assets remained unliquidated, and his interpretation of the effect of the

Melaskys’ $9,000 voluntary payment of their 2012 tax bill was arbitrary and

capricious. The record shows that the Melaskys made a good-faith effort to

marshal their assets, liquidate them, and in some cases provided acceptable

alternatives. By the time the SO made his determination, the Melaskys had

liquidated all but one IRA, one 401(k), the life-insurance policy, and the

ExxonMobil stock. And their lawyer explained in a letter to the SO that the

Melaskys were awaiting checks from the IRA and the 401(k), and documentation

relevant to the IRA liquidation request is in the record.

      The SO also didn’t doubt that the IRA and 401(k) checks were on the way--

he says in the notice of determination that “[t]he taxpayers are still waiting on a

check from the Charles Schwab [IRA] account and the SCH Services 401(k) plan

and will forward these funds to the IRS upon receipt.” The Melaskys asked that

the SO allow them to keep the life-insurance policy and simply pay over its cash

value, which seems to be a perfectly reasonable alternative that the SO didn’t even

address. Finally, the Melaskys repeatedly told the SO that the ExxonMobil stock

was held jointly by Mr. Melasky and his ex-wife, whom he hadn’t spoken with in
                                         - 89 -

many years. Not believing it would be possible to liquidate the stock, the

Melaskys offered to sign their interest in the stock over to the IRS, or let the IRS

seize it.

       I see nothing in the SO’s reasoning to suggest that something like this might

not be a reasonable alternative. The Supreme Court has held that the federal tax

lien attaches to a taxpayer’s property held in a tenancy by the entirety, see United

States v. Craft, 535 U.S. 274, 283, 288 (2002), and the Commissioner himself has

recognized that it’s logistically difficult to seize this kind of property, see Notice

2003-60, 2003-2 C.B. 643, 645 (“[T]he Service has determined that an

administrative sale is not a preferable method of collection with respect to

entireties property.”)21 This is especially true when the IRM uses the following

example of a case where failing to liquidate the asset is permissible: “[T]he

       21
          It’s likely, but not to be found in the administrative record, that the stock
was at some point community property, rather than held by Mr. Melasky and his
ex-wife as tenants by the entirety. But even assuming that it is now in some form
of joint tenancy, the Commissioner’s tax lien would be less effective for the stock
than for most of the other tangible and intangible property that the Melaskys
owned in that he might have trouble enforcing the lien against an innocent
third-party purchaser of their stock. See sec. 6323(b)(1) (even if a notice of
federal tax lien was properly filed, it’s invalid (A) “as against a purchaser of [a]
security [e.g., a “share of stock,” see sec. 6323(h)(4)] who at the time of purchase
did not have actual notice or knowledge of the existence of such lien,” and (B) “as
against a holder of a security interest in [a] security who, at the time such interest
came into existence, did not have actual notice or knowledge of the existence of
such lien” (emphasis added)).
                                         - 90 -

property is held as a tenancy by the entirety when only one spouse owes the tax

and the non-liable spouse declines to go along with the attempt to borrow, and the

property does not appear to have been transferred into the tenancy to avoid the tax

collection.” IRM pt. 5.14.2.1.2(2)(b).

      None of that matters because the SO simply concluded without any analysis

that failing to liquidate every asset is an automatic bar to getting a PPIA. He cited

the IRM as support, but miscited it by overlooking the part that says that there are

situations where failures to liquidate some assets may be excused. I wouldn’t say

that the IRM gave the Melaskys any enforceable rights, see, e.g., Thompson v.

Commissioner, 140 T.C. 173, 190 n.16 (2013), but the Melaskys provided

reasonable explanations and alternatives, and not addressing them violated the

Code’s own requirement that the SO must consider “offers of collection

alternatives,” see sec. 6330(c)(2)(A)(iii), (3)(B).

                                          III.

                                          A.

      The second alternative ground for the SO’s rejection of a collection

alternative was the Melaskys’ refusal to take liquidating distributions from a

testamentary trust of which Mrs. Melasky was a beneficiary and trustee. The

Melaskys argued that doing so would violate Mrs. Melasky’s fiduciary duty as
                                          - 91 -

trustee to other beneficiaries unless she needed to do so for her own health,

maintenance, support, and education. They argued that she had enough income of

her own to support herself and that in the absence of need could not, consistent

with the trust’s terms, distribute money to herself.

      This raises a nice question--in calculating a taxpayer’s reasonable collection

potential SOs are not supposed to reduce a taxpayer to utter penury. See, e.g., sec.

301.6343-1(a), (b)(4), Proced. & Admin. Regs. (IRS must release levy if taxpayer

can’t pay “reasonable basic living expenses”); IRM pt. 5.15.1.7 (Oct. 2, 2012)

(allowable-living-expenses standard for evaluating collection alternatives). They

are not supposed to just look at projected income, but offset it with reasonable

expenses. The conundrum here is that the trigger for Mrs. Melasky to distribute

money from the trust is that she determine it to be “appropriate to provide for their

[i.e., in context, the class of beneficiaries that includes, but is not limited to, Mrs.

Melasky, herself] continued health, maintenance, support, and education.”

      In the SO’s view, the terms of the trust made no distribution contingent on

Mrs. Melasky’s inability to support herself through nontrust income. The record

shows that the SO reached this conclusion only after consulting with an estate tax

Appeals officer in the IRS Appeals Office. He determined that the IRS could

demand that Mrs. Melasky pay her living expenses out of trust distributions. By
                                        - 92 -

doing so, Mrs. Melasky could free up her other income for tax payments. Taking

this into consideration, the SO calculated what he thought would be a reasonable

monthly payment. Relying on advice from the estate-tax Appeals officer, the SO

decided that the Melaskys’ true ability to pay would only be properly reflected by

Mrs. Melasky’s using some distributions from her trust to pay her living expenses.

The SO limited these hypothetical distributions to the payment of Mrs. Melasky’s

expenses alone. The SO didn’t include taxes in this calculation, and he computed

Mrs. Melasky’s share of the couple’s household expenses by equating it with her

share of their total income. He determined that Mrs. Melasky earned 68% of the

monthly household income, and that she therefore burned up 68% of the monthly

expenses. This all led to his conclusion that Mrs. Melasky could use trust

distributions to pay $4,707 of living expenses and could afford to pay that much

each month to pay off their tax debts until the trust corpus ran out.22

      22
         The Melaskys owe more than $300,000 for their tax years spanning (with
only a few gaps) 1995 through 2009, but the only years covered by their CDP
hearing were 2006, 2008, and 2009--years for which they owed only $23,000. A
taxpayer is entitled to only one CDP hearing--from which he can seek judicial
review in Tax Court--for each tax liability and year, see sec. 6330(b)(2), (d)(1);
sec. 301.6330-1(b)(1) and (2), Q&A-B2, Q&A-B4, Proced. & Admin. Regs., and
he has only 30 days from the day after he receives an NIL to request that hearing,
see sec. 301.6330-1(c)(1), Proced. & Admin. Regs. The Melaskys’ CDP hearing
covered only 2006, 2008, and 2009, because the SO found--and the Melaskys
don’t dispute--that they had not timely requested a CDP hearing for the other
                                                                       (continued...)
                                       - 93 -

      How should we review this kind of determination?

                                         B.

      The majority assumes that this is a question of law, and concludes that the

language of the trust is so unambiguous that no Texas court would allow any

extrinsic evidence. See op. Ct. p. 37. It reasons that we can decide ourselves what

the trust instrument says; and if we reach the same result as the SO, there’s no

error of law, which means no abuse of discretion. See, e.g., Fargo v.

Commissioner, 447 F.3d 706, 709 (9th Cir. 2006) (“Abuse of discretion occurs

when a decision is based on an erroneous view of the law or a clearly erroneous

assessment of the facts”) (internal quotations omitted), aff’g T.C. Memo. 2004-13.

The majority again goes way outside the reasoning that the SO put in the notice of

determination, and again does so with not even a nod to Chenery.




      22
         (...continued)
years. When the Melaskys offered an installment agreement as a collection
alternative, however, the IRM required the SO to nonetheless consider their total
unpaid balance for all open tax years. See IRM pt. 5.14.1.4.1(2) (Sept. 26, 2008)
(“Ensure all balance due modules * * * are included in [installment] agreements”);
IRM pt. 5.1.1.3.6(3) (Oct. 12, 2010) (In CDP context, “alternative collection
actions generally apply to all outstanding tax debts, regardless of whether they are
the subject of the CDP hearing”). The IRM is even clearer on this point now than
it was when the Melaskys had their CDP hearing. See IRM pt. 8.22.7.1(2) (Nov.
5, 2013) (“[a]ll open tax periods must be included when resolving a case through
* * * Installment Agreement”).
                                        - 94 -

      It concludes this section of its analysis by stating that “petitioners’ case

presents no genuine dispute as to what would happen under Texas law if

Mrs. Melasky had other income or assets available to pay her expenses.” See op.

Ct. p. 40. This is not the right standard when we review administrative action--

though this case is before us on cross-motions for summary judgment, the only

genuine factual disputes that we should be looking for are disputes as to the

contents of the administrative record. See Kasper, 150 T.C. at        (slip op. at 20-

21); see also, e.g., Rempfer v. Sharfstein, 583 F.3d 860, 865 (D.C. Cir. 2009) (trial

judge sits as “appellate tribunal” when a party seeks review of agency action under

APA--“[t]he entire case on review is a question of law, and the complaint,

properly read, actually presents no factual allegations, but rather only arguments

about the legal conclusion to be drawn about the agency action”) (internal

quotations omitted).23

      23
         There are some other places where we intimate that our review is of the
underlying facts rather than the reasoning from an administrative record compiled
by the SO. See op. Ct. p. 3 (saying that the “undisputed facts are derived from the
parties’ filings”); id. pp. 12, 18, 33 (noting over and over that the Melaskys
“claimed” Mr. Melasky jointly owned ExxonMobil stock with his ex-wife--a fact
that the SO never questions in the administrative record); id. note 20 (saying that
the Melaskys “claim” they didn’t know about Mrs. Melasky’s father’s defined
contribution plan before he died--another fact the SO doesn’t question); id. p. 21
(reproducing standard language for standards of summary judgment); id. pp. 33-34
(taking facts in light most favorable to the Melaskys and “assuming that they were
                                                                         (continued...)
                                        - 95 -

      I don’t even think the statement is true. The Melaskys argue that the SO

abused his discretion when he concluded that Mrs. Melasky could’ve made

discretionary distributions from the trust to pay living expenses when she

otherwise could afford to pay them. The Melaskys believe these distributions

would violate the language of the trust agreement and violate Mrs. Melasky’s

fiduciary duties to the secondary beneficiaries. They argue that the SO couldn’t

consider these distributions in his analysis because Mrs. Melasky couldn’t legally

make them. They also argue that the SO’s determination that they could apply the

proceeds to living expenses and pay the taxes with their own money that they

otherwise would’ve spent on their expenses is simply a runaround of the

prohibition on direct payments from the trust to the IRS.

      I do agree that if we were to interpret the provisions of the will and trust

ourselves, we would have to do so in light of state law--in this case, Texas law.

See Estate of Sumner v. Commissioner, 59 T.C. 837, 842 (1973). “Under Texas

law, the cardinal rule to be followed in construing a will is to ascertain the intent

of the testator.” Id.; see also Keisling v. Landrum, 218 S.W.3d 737, 741 (Tex.

App. 2007). I also agree with the majority that if we did so, we would start with

      23
         (...continued)
sincere in initially claiming” they paid medical expenses with some of their
assets).
                                        - 96 -

the document itself, and if it’s unambiguous, limit our review to its four corners.

Keisling, 218 S.W.3d at 741. But if the settlor’s intentions can’t be determined by

reviewing the document alone, a Texas court would be able to admit parol

evidence to help it interpret the language. Estate of Sumner, 59 T.C. at 842; see

also First Nat’l Bank of Beaumont v. Howard, 229 S.W.2d 781, 783 (Tex. 1950).

This could include “consideration of the value of the estate, the previous, [sic]

relations between [the settlor] and the beneficiaries, and all the circumstances in

regard both to the estate and the parties existing when the will was made and when

the settlor died.” First Nat’l Bank of Beaumont, 229 S.W.2d at 783.

      This means that a court would ultimately have to decide whether Mrs.

Melasky’s father wanted her, as trustee, to exhaust her other sources of income

before she made distributions of the trust property to herself. The Melaskys seem

to argue that the will made it clear that she would have to exhaust these other

sources. If they are right, the SO abused his discretion. They claim that by using

the language “as the Trustee determines to be appropriate to provide for their

continued health, maintenance, support, and education,” Mrs. Melasky’s father

intended there to be trust money for her descendants (because he used the plural

“their”). To that extent, they claim she would’ve violated her fiduciary duties to

those secondary beneficiaries by spending the money on herself. Article 9.1 of the
                                         - 97 -

will also specifically allows the trustee to consider “all other income and resources

reasonably available to the beneficiaries” when deciding to make distributions.

      The Commissioner, on the other hand, points out that article 9.1 says that

the trustee “may consider” other income. It doesn’t say she has to. The SO

himself concluded that nothing in the will makes trust distributions conditional or

dependent on the amount of income Mrs. Melasky earned. Article 9.1 also

specifically says that “[e]xcept as otherwise provided, as to any trust with more

than one beneficiary, the Trustee may make discretionary distributions in equal or

unequal proportions and to the exclusion of any beneficiary.”

      And this bit of introduction is only a preliminary start to an overview of the

intricacies of this question. Texas courts asked to determine a settlor’s intent

conduct much deeper analyses. The court in First Nat’l Bank of Beaumont, 229

S.W.2d at 784-85, had to decide whether the settlor intended that the trustee pay

trust principal to the settlor’s daughter when it was clear her family was

struggling. The settlor had two daughters and had always treated them equally,

even when setting up a trust for them. Id. at 783. The trustee didn’t distribute any

trust principal to the struggling daughter, and the trial court held it had to. Id. at

784. But the trial court also held it had to make equal distributions to the other

daughter, regardless of her need for them. Id. The Texas Supreme Court
                                         - 98 -

ultimately concluded that it was the settlor’s intent that “in making payments out

of the corpus of the estate [to either daughter], the trustee is authorized to do so

only on basis of need.” Id. at 786. The supreme court disagreed with the trial

court’s requirement that the trustee make a matching distribution to the other sister

who was doing fine on her own. See id. at 786-87.

      In another case, the court of appeals of Texas in Keisling, 218 S.W.3d at

740, had to interpret the meaning of a trust that required the beneficiary to use her

own income and “other financial resources.” The question it had to decide was

whether this language meant the beneficiary had to sell assets to maintain her

standard of living before the trustee could distribute money to her. Id. The court

concluded it did not: The beneficiary had lived a very lavish lifestyle before the

settlor died, and it was clear to the court that he intended that she continue to enjoy

this lifestyle, which included the ownership of expensive assets. Id. at 742-43.

      My point here is to show that this question is a difficult one to answer. In

both of these cases there were Texas trial courts, certainly more experienced in

Texas law than either we or the SO are, reversed by higher courts on their findings

about the intent of the settlors. With that in mind, did the SO here have to get it

right? Or, put another way, is this a question of law whose answer the SO must

get right lest we find him to have abused his discretion?
                                        - 99 -

                                         C.

      These questions show another way in which the majority doesn’t even ask

the right question. We have often previously said that when we review a strictly

legal conclusion of a CDP hearing, the standard of review is irrelevant because

under either an abuse of discretion review or de novo review, “we must reject

erroneous views of the law.” Kendricks v. Commissioner, 124 T.C. 69, 75 (2005).

But our view was challenged by the First Circuit in Dalton v. Commissioner, 682
F.3d 149, 157 (1st Cir. 2012), rev’g 135 T.C. 393 (2010) and T.C. Memo. 2011-

136. The Court of Appeals in Dalton had a different view of our review of CDP

determinations: “It is not our role, as a court reviewing findings made in the

course of a CDP hearing, to determine whether the IRS applied the correct rule of

law. * * * [W]e need only determine whether the IRS applied a reasonable view

of what the law is or might be.” Id. I’m mindful that the D.C. Circuit hasn’t yet

considered whether to agree with Dalton, but other circuits have at least cited it.

See Williams v. Commissioner, 718 F.3d 89, 92 (2d Cir. 2013); Tucker v.

Commissioner, 506 F. App’x 166, 168 (3d Cir. 2012), aff’g T.C. Memo. 2012-30.

And it is our custom--breached here by the majority--to consider contrary circuit

precedent in a case which presents the issue, but where appellate venue lies

elsewhere.
                                        - 100 -

      I think this is one such case. I’m sufficiently self-aware to notice that in the

first section of this dissent I would find the SO to have abused his discretion by

failing to follow a legal rule that I would recognize for the first time in this case.

But this just shows that there are different kinds of questions of law, and some

come mixed in with very complicated facts. When factfinding gets mixed up with

finding the right rule of law to apply, I would agree with the First Circuit that we

need to be mindful of Congress’s decision to make CDP hearings informal and

without the more precise, thorough, but inevitably more expensive de novo trials

we hold in deficiency cases. See Dalton, 682 F.3d at 155-56 (CDP process neither

allows for discovery nor brings together all interested parties, and doesn’t allow

cross-examination); see also Tucker, 506 F. App’x at 168 (review “deferential”

given informal nature and limited scope of CDP proceedings).

      But there are also issues that fall on the more purely legal end of the

spectrum. In Kendricks, 124 T.C. at 76-77, for example, the issue was whether a

taxpayer’s ability to challenge his tax debt in bankruptcy precluded him from

challenging it again in a CDP hearing (because a taxpayer can challenge the

underlying liability in a CDP hearing only if he never had a previous opportunity

to do so). See also sec. 6330(c)(2)(B). Our answer to this question applied with

general effect to many future taxpayers.
                                       - 101 -

      We have reasoned, for example, that the mailing date of a notice of intent to

levy, instead of the date on the form itself, started the 30-day period in which the

taxpayer has to request a CDP hearing. Weiss v. Commissioner, 147 T.C. 179,

191 (2016), aff’d, 121 A.F.T.R.2d (RIA) 2018-1853 (D.C. Cir. 2018). We noted

that our review would be the same if we reviewed de novo or for an abuse of

discretion, “[b]ecause we must decide whether the SO correctly determined that

the limitations period had not expired.” Id. at 187. Our holding generally applied

to future cases and depended little on the particulars of the case. The APA tells

judges that they have to decide questions of law, see 5 U.S.C. sec. 706, and these

sorts of questions are ones whose answers we can decide ourselves.

      Dalton was not like that. At issue there was who owned a piece of property

when one party claimed to be the nominee of another. Dalton, 682 F.3d at 154. A

final decision about who owns property has legal effect, but requires meticulous

factfinding. The First Circuit itself said that “such questions are notoriously fact-

intensive.” Id. at 155. A conclusion about who owns property under such-and-

such circumstances affects future cases less by articulating a general rule than by

describing a set of facts whose similarity to those of other cases helps the law

creep forward by analogy.
                                       - 102 -

      We’ve implicitly recognized this distinction ourselves after Dalton. In

Porro v. Commissioner, T.C. Memo. 2014-81, at *17-*18, aff’d, 589 F. App’x 502

(11th Cir. 2015), the taxpayers had a deed that supposedly showed their son

owned a piece of property. But there were some inconsistencies in the record,

such as state assessment records listing the taxpayers as the owners. Id. at *18.

The IRS concluded after a CDP hearing that the taxpayers were still the owners.

See id. Ownership is in part a legal question, but we did not conduct any further

factfinding in our review. See id. We instead reasoned that the settlement officer

“documented in the IRS case activity file her thought process in determining that

[the taxpayers] were the owners of the [property]” and that she “was not required

to conduct a further investigation.” Id. at *18-*19; see also Ang v. Commissioner,

T.C. Memo. 2014-53, at *23 (citing Dalton to conclude an IRS determination to

sustain a jeopardy assessment was reasonable).

      The Melaskys’ case is on this issue more similar to Dalton and Porro than it

is to Kendricks and Weiss. Unlike the purely legal questions of Kendricks, the

questions the SO here faced were mixed questions of fact and law about a

decedent’s intent, and when that is the case we are “to consider whether the

factual and legal conclusions reached at a CDP hearing are reasonable, not

whether they are correct.” Dalton, 682 F.3d at 156 (emphasis added). The
                                        - 103 -

question is a mixed one here because, although the rule in Texas is that the intent

of the testator is to be ascertained from the language of the will, parol evidence

can be used to explain the terms of the will “in order that his will may be read in

the light of the circumstances in which he was placed at the time of making it.”

Estate of Sumner, 59 T.C. at 842 (citing Hunt v. White, 24 Tex. 643, 651

(1860)).24 Just as in Porro, the SO here similarly documented his thought process,

and noted that nothing in the will specifically required trust distributions to be

contingent on Mrs. Melasky’s income. He also reached out to an estate-tax

Appeals officer, who told him he could take this approach. This isn’t what a

Texas court would do under Texas law, but I would find it reasonable.25


      24
         Research shows that some states have more general rules on this question.
Compare In re Estate of Paster, 198 N.Y.S.2d 441, 442-43 (Surr. Ct. 1960) (“Our
courts have repeatedly held that when an absolute gift of support and maintenance
is made the outside resources of the beneficiary are not to be considered. * * *
Even where invasion of the principal is permitted only for purposes of emergency
or necessity a trust beneficiary is not required to resort to his own capital assets for
support and maintenance”), with Guar. Tr. Co. of N.Y. v. N.Y.C. Cancer Comm.,
144 A.2d 535, 537 (Conn. 1958) (“in considering whether any invasion of
principal at all is warranted, we see nothing to obviate the operation of the general
rule requiring that other resources of the beneficiary, both principal and income,
must be substantially exhausted before any invasion of the corpus is authorized”).
I’ve found no such general rules under Texas law and thus conclude a proper
analysis would have as its primary concern the intent of the settlor.
      25
       One might argue that the SO should’ve done more legal research before
making his conclusion. But this very well might have been fruitless. The court in
                                                                     (continued...)
                                       - 104 -

      It’s possible that if we did a full analysis of the trust documents and

gathered any other evidence we deemed necessary to figure out the settlor’s true

intentions, we might find that Mrs. Melasky couldn’t make trust distributions

without first considering her other income sources.26 One also can’t deny that the




      25
         (...continued)
In re Will of Tuthill, 76 N.W.2d 499 (Minn. 1956), dealt with a question of
whether the trustee had to consider the beneficiary’s independent resources. The
court aptly pointed out that “[a]bout all that can be said is that authorities may be
found to support any view. In the construction of language used in a testamentary
trust, precedents are not of great value.” Id. at 502. The answer here would only
become clear after an intensive factfinding proceeding, something a CDP hearing
certainly is not, see Dalton, 682 F.3d at 155, and that makes one wonder why the
majority emphasizes missing “witness testimony” and “parol evidence” that the
Melaskys might’ve offered to make their case in an informal CDP hearing, see op.
Ct. notes 16, 31.
      26
        There’s also the question of whether direct tax payments themselves can
count as maintenance and support. The Commissioner points out that even though
the Appeals officer thought taxes didn’t count, this conclusion could itself be
wrong. Perhaps it is. See, e.g., In re Guinness’ Trust, 138 N.Y.S.2d 172, 173-74
(Sup. Ct. 1955) (concluding that the trustee could distribute £18,000 to the
beneficiary of a support trust to pay taxes she owed the British government
because the language governing distributions to provide for her “proper care,
comfort, and support * * * included not merely a sufficiency for food, raiment and
lodging, but also whatever is requisite to give security from want and financial
embarrassment, and relief from anxiety resulting therefrom”); Leslie Kiefer
Amann, “Discretionary Distributions: Old Rules, New Perspectives,” 6 Est. Plan.
& Community Prop. L.J. 181, 208 (2014) (stating that “[t]ax preparation and
payment” is a type of living expense contemplated by support trusts).
                                       - 105 -

trust provisions allow the trustee at least to consider outside income.27 On the

other hand, perhaps we’d have evidence that showed Mrs. Melasky’s father was

aware of her crippling tax debts and wanted to provide for her so she could

maintain a certain standard of living despite the Commissioner’s collection efforts.

      But we aren’t being asked to do this. We have instead a fact-intensive

subsidiary (or “preludal”) legal issue that presented itself in a CDP hearing, before

an SO incapable as a matter of training of deciding it as a trial judge would; and,

more importantly, deprived of all the extensive and expensive factfinding weapons

a trial judge could wield. This may harm taxpayers in some cases, while the lower

cost of informal adjudication benefits them in others. It’s up to Congress to decide

which is best; and here Congress has opted for informal adjudication. That makes

our review of such mixed questions an appropriate place to depart from the stricter

standard that we would apply on purely legal issues. Doing so would also nudge

us closer to the mainstream of administrative law. See, e.g., Steve R. Johnson,


      27
         As we previously noted, the trust used a permissive “may” rather than a
mandatory “shall”. See Amann, supra, at 188 (noting that “[t]he term ‘may’ means
maybe-use discretion. The term ‘shall’ means mandatory-just do it”). As the First
Circuit observed in Dalton, however, “the existence of these contradictory facts is
not enough to tip the scales in a reasonableness analysis. After all, the question is
not the correctness vel non of the IRS’s determination * * *. Rather, the question
is whether the IRS’s determination, correct or not, falls within the wide universe
of reasonable outcomes.” 682 F.3d at 159.
                                       - 106 -

“Reasoned Explanation and IRS Adjudication,” 63 Duke L.J. 1771, 1808 n.231

(2014) (“The Tax Court and generalist courts often use the same words but are

animated by different spirits in applying them. Abuse-of-discretion review in the

Tax Court is notably stricter than such review in the district and circuit courts”)

(citing Dalton, 682 F.3d at 155).

      Dalton reminds us to take into consideration the “peculiar nature of the CDP

process”--that “a court’s role in the CDP process is simply to confirm that the IRS

did not abuse its wide discretion,” which includes “ensur[ing] that the agency’s

subsidiary factual and legal determinations were reasonable.” Dalton, 682 F.3d at

154. The Fifth Circuit (another possible appellate venue) has itself recognized this

in a general way: “Congress likely contemplated review for a clear abuse of

discretion in the sense of clear taxpayer abuse and unfairness by the IRS, lest the

judiciary become involved on a daily basis with tax enforcement details that

Congress intended to leave with the IRS.” Christopher Cross, Inc. v. United

States, 461 F.3d 610, 612 (5th Cir. 2006) (quoting Robinette v. Commissioner,

439 F.3d 455, 459 (8th Cir. 2006), rev’g 123 T.C. 85 (2004)). We have to

determine whether the SO’s legal conclusion was reasonable in light of the

information available to him after a very informal adjudication, not whether that

conclusion was correct.
                                       - 107 -

      So I would hold not that the SO got the law right, but that he acted

reasonably in answering this question and therefore did not abuse his discretion in

rejecting the Melaskys’ proposed collection alternative on this ground.

                                         IV.

      Tax law is not a branch of moral philosophy. It should not matter to us how

we might characterize the Melaskys’ old and large tax debt in reviewing the

Commissioner’s determination to collect by levy the approximately $23,000 debt

at issue for these years. It certainly shouldn’t play any role in deciding whether

the IRS can decide to treat a voluntary payment as an involuntary one. And in

reviewing a CDP determination we should, as always, review on the basis of the

administrative record and review only on the reasons that the agency actually gave

and not those we can come up with ourselves in support of that decision.

      I respectfully dissent because I think the Melaskys’ payment was a

voluntary one that paid most of the tax debt at issue in this case.28 I would

      28
          As I’ve explained, see supra note 20, the IRM says the SO had to consider
the Melaskys’ entire $300,000 unpaid tax liability when he evaluated their
installment-agreement offer--even though that giant total was made up mostly of
liabilities from years that weren’t eligible for a CDP hearing. The years for which
a CDP hearing was available--the only years for which the SO made the
determination that we review here--were 2006, 2008, and 2009. See sec.
6330(d)(1); sec. 301.6330-1(b)(1) and (2), Q&A-B2, Proced. & Admin. Regs.; see
also Freije v. Commissioner, 125 T.C. 14, 25 (2005) (“our jurisdiction is defined
                                                                       (continued...)
                                        - 108 -

therefore remand this case to the IRS with instructions to correct that and the other

mistakes I’ve noted. See Indus. Inv’rs v. Commissioner, T.C. Memo. 2007-93,

2007 WL 1219686, at *5 n.6 (harmless procedural errors should also be fixed on

remand) (citing Kerner v. Celebrezze, 340 F.2d 736, 740 (2d Cir. 1965)); see also

Save Our Heritage, Inc. v. FAA, 269 F.3d 49, 61 (1st Cir. 2001) (warning that “a

court must be cautious in assuming that the result would be the same if an error,

procedural or substantive, had not occurred, and there may be some errors too

fundamental to disregard”).

      MORRISON, J., agrees with this dissent.

      28
         (...continued)
by the scope of the determination”). The Melaskys owed only about $23,000 for
those years. Their $18,000 payment would’ve made a large dent in that balance,
which raises an important question about our jurisdiction: If the $18,000 payment
was credited to the Melaskys’ 2009 tax year, would we then consider whether the
SO abused his discretion when he sustained a levy for a $5,000 tax liability? Or
would we also consider the total unpaid tax liability?
       We’ve held before that “our jurisdiction under section 6330(d)(1)[] extends
to the consideration of facts and issues in a nondetermination year only insofar as
the tax liability for that year may affect the appropriateness of the collection action
for the determination year.” Freije, 125 T.C. at 28. In Freije, we were asked to
consider facts and issues in a nondetermination year only if they were “relevant in
evaluating a claim that an unpaid tax has been paid.” Id. at 27. Does this mean
that a taxpayer in the Melaskys’ situation can challenge a rejection of a collection
alternative in a way that would undermine the usual prohibition on challenges to
the underlying liability? Or should we, when we review the Commissioner’s
rejection of a collection alternative, look to his exercise of discretion only over the
part of the tax liability arising from years over which we have jurisdiction? These
are more mysteries that go unsolved today.